SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2012 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o Nox Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 and for the three-month periods ended September 30, 2012 and 2011 Legal information Denomination: Alto Palermo S.A. (APSA) Fiscal year No.: 123, beginning on July 1, 2012 Legal address: Moreno 877, 22nd floor, Buenos Aires, Argentina Company activity: Real estate investment and development Date of registration with the Public Registry of Commerce of the By-laws: August 29, 1889 Date of registration of last amendment: January 16, 2008 Expiration of company charter: August 28, 2087 Number of register with the Superintendence of Corporations: 801,047 Capital stock: 1,259,886,188 common shares Subscribed, issued and paid up: Ps.125,989 Majority Shareholder: IRSA Inversiones y Representaciones Sociedad Anónima (IRSA) Legal Address: Bolívar 108, 1st floor, Buenos Aires, Argentina Main activity: Real estate investment Capital stock: 1,204,944,807 common shares Percentage of votes of the parent Company on the equity:95.64% Type of stock CAPITAL STATUS Authorized for Public Offer of Shares Subscribed, Issued and Paid up Ps. Common stock with a face value ofPs.0.1 per share and entitled to 1 vote each 1 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Financial Position as of September 30, 2012 and June 30, 2012 and July 1, 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note ASSETS Non-Current Assets Investment properties, net 10 Property, plant and equipment, net 11 Trading properties 12 Intangible assets, net 13 Investments in associates and joint ventures Deferred income tax assets 23 Trade and other receivables, net 15 Investments in financial assets 16 Total Non-Current Assets Current Assets Trading properties 12 Inventories 14 Trade and other receivables, net 15 Investments in financial assets 16 Cash and cash equivalents 18 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Reserve for share-based compensation - Appraisal revaluation Legal reserve Voluntary reserve - - Reserve for new developments - - Acquisition ofnon-controlling interest ) ) - Retained earnings Equity attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 19 Borrowings 22 Deferred income tax liabilities 23 Income tax liabilities - - Provisions 21 Total Non-Current Liabilities Current Liabilities Trade and other payables 19 Income tax liabilities Payroll and social security liabilities 20 Borrowings 22 Derivative financial instruments 17 - - Provisions 21 - Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. By: /s/Saúl Zang Saúl Zang Vice-President I acting as President 2 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the three-month periods ended September 30, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Revenues 25 Costs 26 ) ) Gross Profit General and administrative expenses 27 ) ) Selling expenses 27 ) ) Other operating (expense) income, net 29 ) Profit from Operations Share of profit of associates and joint ventures Profit from Operations Before Financing and Taxation Finance income 30 Finance cost 30 ) ) Financial results, net ) ) Profit Before Income Tax Income tax expense 23 ) ) Profit for the period Total Comprehensive Income for the period Attributable to: Equity holders ofthe parent (Alto Palermo) Non-controlling interest Profit per share attributable to equity holders of the parent during the period: Basic Diluted The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. By: /s/Saúl Zang Saúl Zang Vice President I acting as President 3 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equityfor the three-month periods ended September 30, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation Adjustment of Share Capital Share Premium Reserve for share-based compensation Appraisal revaluation Legal reserve Reserve for new developments Voluntary reserve Retained earnings Acquisition of additional interest in subsidiaries Subtotal Non-Controlling Interest Total Shareholders´ Equity Balance at July 1, 2011 - - Comprehensive income for the period - Acquisition of non-controlling interest - ) Capital contribution of non-controlling interest - Conversion of notes 28 - 10 - 38 - 38 Reserve for share-based compensation - Balance at September 30, 2011 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. By: /s/Saúl Zang Saúl Zang Vice President I acting as President 4 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equityfor the three-month periods ended September 30, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation Adjustment of Share Capital Share Premium Reserve for share-based compensation Appraisal revaluation Legal reserve Retained earnings Acquisition of additional interest in subsidiaries Subtotal Non-Controlling Interest Total Shareholders´ Equity Balance at June 30, 2012 ) Comprehensive income for the period - Reserve for share-based compensation - Capital contribution of non-controlling interest - Balance at September 30, 2012 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. By: /s/Saúl Zang Saúl Zang Vice President I acting as President 5 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Cash Flows for the three-month periods ended September 30, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Cash flows from operating activities: Cash generated from operations 18 Income tax paid ) ) Net cash generated from operating activities Cash flows from investing activities: Capital contributions in joint ventures 8 ) - Purchases of investment property 10 ) ) Proceeds from sale of investment property 10 - Purchases of property, plant and equipment 11 ) ) Proceeds from sale of property, plant and equipment 11 - Advance payments ) - Purchases of intangible assets 13 ) ) Increase in financial assets ) ) Collection of financial assets interests - Loans granted to associates and joint ventures - ) Net cash used in investing activities ) ) Cash flows from financing activities: Capital contribution of non-controlling interest Payment of seller financing of shares - ) Repayments of borrowings ) ) Payments of financial leasing ) - Acquisition of non-controlling interest ) ) Dividends paid 24 ) - Interest paid ) ) Net cash used in financing activities ) ) Net (decrease) / increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period 18 Foreign exchange loss on cash and cash equivalents ) ) Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. By: /s/Saúl Zang Saúl Zang Vice President I acting as President 6 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. The Group´s business and general information Alto Palermo S.A. (APSA) (“APSA”) (formerly Sociedad Anónima Mercado de Abasto Proveedor (SAMAP), and alternatively “Alto Palermo S.A.”, “APSA”, “we” or “the Company”) is an Argentine real estate company mainly engaged in holding, leasing, managing, developing, operating and acquiring productive shopping malls and holds a predominant position within the market. Our main purpose is to hold, acquire, develop, lease, manage and operate shopping malls. APSA was incorporated in 1889 under the name Sociedad Anónima Mercado de Abasto Proveedor (SAMAP) and until 1984 we operated the major fresh foodstuff market in the Autonomous City of Buenos Aires. Our core asset was the historical building of Mercado de Abasto, which served as seat of the market from 1889 until 1984, when we interrupted a sizable part of its operations. Since the Company was acquired by IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter, IRSA) in 1994, we have been growing through a series of acquisitions and development projects that eventually led to a corporate reorganization giving rise to the current company name and organizational structure. Our main shareholder is IRSA. The Company’s stocks are traded in the Buenos Aires Stock Exchange and in USA’s NASDAQ. As of September 2012, we operate and hold a majority interest in a portfolio of twelve shopping centers in Argentina, six of which are located in the Autonomous City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design and Dot Baires Shopping), two in Buenos Aires province (Alto Avellaneda and Soleil) and the rest are situated in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza and Córdoba Shopping Villa Cabrera in the City of Córdoba). Additionally, APSA jointly operates La Ribera Shopping. APSA and its subsidiaries are hereinafter referred to jointly as the Group. See Note 1.3 of Exhibit I to the Unaudited Condensed Interim Consolidated Financial Statements for a description of the Group's companies. These Unaudited Condensed Interim Consolidated Financial Statements have been approved by the Board of Directors to be issued on November 19, 2012. 7 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) Preparation and transition to IFRS The National Securities Commission, (“CNV”, as per its Spanish acronym), through General Resolutions No. 562/9 and 576/10, has provided for the application of Technical Resolutions No. 26 and 29 of the Argentine Federation of Professional Councils of Economic Sciences, which adopt the IFRS, issued by the International Accounting Standards Board (IASB), for companies subject to the public offering regime ruled by Law 17,811, due to the listing of their shares or corporate notes, and for entities that have applied for authorization to be listed under the mentioned regime. The Group is required to adopt IFRS as from the fiscal year beginning July 1, 2012, being the current financial statements the first interim financial statements prepared under IFRS as published by the IASB. Consequently, The Group’s transition date for the adoption of IFRS as defined by IFRS 1, First time adoption of IFRS, is July 1, 2011. The Unaudited Condensed Interim Consolidated Financial Statements of the Group for the three-month periods ended September 30, 2012 and 2011, have been prepared in accordance with International Accounting Standard (IAS) 34 “Interim Financial Reporting” and IFRS 1 “First-time Adoption of International Financial Reporting Standards”. The Unaudited Condensed Interim Consolidated Financial Statementshave been prepared in accordance with the accounting policies that the Group expects to adopt in its annual consolidated financial statements as of June 30, 2013. The accounting policies are based on IFRSs issued by the IASB and the interpretations issued by the International Financial Reporting Interpretation Committee (IFRIC) that the Group expects to become applicable on such date. The consolidated financial statements of the Group were prepared in accordance with the Argentine accounting standards in force (Argentine GAAP), which differ from IFRS in some areas. To prepare these Unaudited Condensed Interim Consolidated Financial Statements, the Management of the Company has modified certain valuation and presentation accounting policies that were previously applied under Argentine GAAP in order comply with the IFRS. Comparative figures and figures as of the transition date (July 1, 2011) have been modified to reflect such adjustments. The notes below include a reconciliation of equity figures of consolidated financial statements prepared in accordance with the Argentine GAAP on the transition date (July 1, 2011), on the adoption date (June 30, 2012) and on the closing date of the comparative period (September 30, 2011) and the income and other comprehensive income figures for the fiscal yearended June 30, 2012 and for the three-months period ended September 30, 2011, and those presented in accordance with the IFRS in these condensed consolidated interim financial statements, as well as the effects of the adjustments to cash flow. 8 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the annual financial statements of the Group as of June 30, 2012 prepared in accordance with Argentine GAAP. Exhibit I presents additional information as of June 30, 2012 and July 1, 2011 under the IFRSs which is considered necessary to understand these Unaudited Condensed Interim Consolidated Financial Statements. The figures corresponding to the statement of financial position, the statement of income, the statement of changes in shareholders’ equity, and the statement of cash flows under the IFRSs for the fiscal year ended June 30, 2012, for the three-months period ended September 30, 2011 and the figures of the statement of financial position as of July 1, 2011 are detailed under Note 2.3 to these Unaudited Condensed Interim Consolidated Financial Statements. The Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. Unaudited Condensed Interim Consolidated Financial Statements corresponding to the three-month periods ended September 30, 2012 and 2011 have not been audited. The management believes they include all necessary settlements to fairly present the results of each period. Results for the three-month periods ended September 30, 2012 and 2011 do not necessarily reflect proportionally the Group’s results for the complete fiscal years. The format of the primary financial statements under Argentine GAAP is governed by Technical Resolutions 8 and 9 of the FACPCE and Resolutions of the CNV. IAS 1 ‘Presentation of Financial Statements’ requires certain disclosures to be made on the face of the primary statements and other required disclosures may be made in the notes or on the face of the financial statements, unless another standard specifies otherwise. The transition to IFRS has resulted in the Group changing the format of its statement of income, statement of financial position and statement of cash flows, as well as the disclosure of certain line items not prescribed by Argentine GAAP. Initial elections upon adoption of IFRS IFRS exemption options As a general rule, the Group is required to establish its IFRS accounting policies for the year ended June 30, 2013 and apply these retrospectively. However, advantage has been taken of certain exemptions afforded by IFRS 1 ‘First-time adoption of International Financial Reporting Standards’ as further described below: Exemption for business combinations IFRS 1 provides the option to apply IFRS 3, ‘Business combinations’, prospectively from the transition date or from a specific date prior to the transition date. This provides relief from full retrospective application that would require restatement of all business combinations prior to the transition date. The Group elected to apply IFRS 3 prospectively to business combinations occurring after its transition date. Business combinations occurring prior to the transition date have not been restated. 9 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) The business combination exemption applies equally to acquisitions of investments in associates or joint ventures. The Group elected not to restate the acquisitions of investments in associates or joint ventures prior to transition date. Exemption for deemed cost IFRS 1 allows previous GAAP revaluations to be used as deemed cost under IFRS if those valuations were, at the time of the valuation, equivalent to fair value or depreciated cost adjusted to reflect changes in a price index. The Group elected to measure certain items of property, plant and equipment and investment property at price-adjusted values as at July 1, 2011. In addition, IFRS 1 allows the carrying values of the assets and liabilities immediately following a business combination to be deemed cost for any cost-based measurement going forward from the date of the combination. The Group adopted a cost-based policy for all of its assets. As such, the Group used the fair values recognized in past business combinations (not restated as per the business combination exemption above) for certain items of investment property and property, plant and equipment (primarily shopping centers and office buildings) as deemed cost at the date of transition. All depreciation methods were already in compliance with those required by IAS 16, “Property, plant and equipment”. Exemption for compound financial instruments IFRS 1 provides that if the liability component of a financial instrument is no longer outstanding at the date of transition to IFRS, first-time adopters do not have to separate it from the equity component. The Group elected not to restate convertible debt instruments that were not outstanding at the date of transition. Exemption for borrowing costs IFRS 1 has been amended to permit first-time adopters not to restate borrowing costs capitalized at transition date under previous GAAP. The Group elected to apply the provisions of IAS 23R “Borrowing costs” prospectively from the date of transition. 10 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Exemption for assets and liabilities of subsidiaries. In accordance with IFRS 1, if a parent company adopts IFRS subsequent to its subsidiary, associate or joint venture adopting IFRS, the assets and liabilities of the subsidiary, associate or joint venture are to be included in the consolidated financial statements at the same carrying amounts as in the financial statements of the subsidiary, associate or joint venture, adjusted to reflect changes for the Group’s accounting policies upon consolidation, as applicable. The Group’s associate, Tarshop, adopted IFRS for the year ended December 31, 2012. The group has not used other optional exemptions of IFRS 1. IFRS mandatory exceptions Set out below are the applicable mandatory exceptions in IFRS 1 applied in the conversion from Argentine GAAP to IFRS. Exception for estimates IFRS estimates as at July 1, 2011 are consistent with the estimates as at the same date made in conformity with Argentine GAAP. Therefore the estimates made by the Group under previous GAAP were not revised for application of IFRS except where necessary to reflect any difference in accounting policies. Exception for non-controlling interests IFRS 1 establishes that an entity must apply the requirements IFRS 10 “Consolidated financial statements” for accounting for changes in a parent’s ownership interest in a subsidiary that do not result in a loss of control prospectively. Under previous GAAP, the Group accounted for acquisitions of non-controlling interests that did not result in change of control as business combinations. Furthermore, under Argentine GAAP, the Group accounted for disposals of non-controlling interests based on its carrying value at the date of disposal, recognizing any difference between the carrying value of the non-controlling interest and the consideration received in the statement of income. The Group did not restate these acquisitions prior to transition date. IFRS 1 establishes that an entity must apply the requirements in IFRS 10 for accounting for a loss of control over a subsidiary prospectively. Under Argentine GAAP, the Group recognized any non-controlling equity investment retained under the equity method at the date control was lost. 11 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) The other compulsory exceptions of IFRS 1 have not been applied, as these are not relevant to the Group. Reconciliations of Argentine GAAP to IFRS In accordance with the requirements of Technical Resolution No. 26 and 29 of the Argentine Federation of Professional Councils of Economic Sciences, set out below are the reconciliations of shareholders’ equity from Argentine GAAP to IFRS at June 30, 2012, at September 30, 2011 and July 1, 2011, and the reconciliations of comprehensive income and cash flows for the year ended June 30, 2012 and for the three-month period ended September 30, 2011. The reconciliations included below were prepared based on the IFRS standards that are estimated to be applicable for the Group for the financial statements as of and for the year ended June 30, 2013. The items and/or amounts in the reconciliations included below are subject to change and should only be deemed final when the consolidated financial statements prepared under IFRS for the first time are issued. The items and/or amounts included in the reconciliations could be modified to the extent that, when preparing financial statements as of and for the year ended June 30, 2013, applicable standards are different. The first reconciliation provides an overview of the impact on equity of the transition at July 1, 2011, at September 30, 2011 and June 30, 2012 (Note 2.3.1). The second reconciliation provides an overview of the impact on comprehensive income for the period ended September 30, 2011 and for the fiscal year ended June 30, 2012 (Note 2.3.2).The following reconciliations provide details of the impact of the transition on: · Shareholders’ equity at July 1, 2011, September 30, 2011 and June 30, 2012 (Note 2.3.1) · Statement of comprehensive income for the three-month period ended September 30, 2011 and for the fiscal year ended June 30, 2012. (Note 2.3.2) · Statement of Financial Position at July 1, 2011 (Note 2.3.3) · Statement of Financial Position at September 30, 2011 (Note 2.3.4) · Statement of Financial Position at June 30, 2012 (Note 2.3.5) · Statement of comprehensive income for the three-month period ended September 30, 2011 (Note 2.3.6) · Statement of comprehensive income for the year ended June 30, 2012 (Note 2.3.7) · Statement of cash flows for the three-month period ended September 30, 2011, and for the year ended June 30, 2012 (Note 2.3.8). 12 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Summary of equity Total shareholders’ equity under Argentine GAAP attributable to Alto Palermo S.A. Revenue recognition – “scheduled rent increases” (A) Revenue recognition – “letting fees" (B) Trading properties (C) Pre-operating and organization expenses (D) Goodwill (E) Non-current investments – financial assets (F) Initial direct costs on operating leases (G) Tenant deposits (H) 43 58 Impairment of financial assets (I) Present value accounting – tax credits (J) Investments in associates (K) Investments in joint ventures (L) - 28 Acquisition of non-controlling interest (M) - ) ) Deferred income tax (N) Non- controlling interest on adjustment above (O) ) ) Subtotal shareholders’ equity under IFRS attributable to Alto Palermo S.A. Non-controlling interest Total shareholders’ equity under IFRS 13 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Summary of comprehensive income, net Net comprehensive income under Argentine GAAP attributable to Alto Palermo S.A. Revenue recognition – “scheduled rent increases” (A) Revenue recognition – “letting fees” (B) ) ) Trading properties (C) Pre-operating and organization expenses (D) Goodwill (E) ) ) Non-current investments – financial assets (F) ) Initial direct costs on operating leases (G) Tenant deposits (H) 15 68 Impairment of financial assets (I) ) Present value accounting – tax credits (J) ) ) Investments in associates (K) ) ) Investments in joint ventures (L) 28 Deferred income tax (N) ) ) Non- controlling interest on adjustment above (O) Net comprehensive income under IFRS attributable to Alto Palermo S.A. Non-controlling interest Total net comprehensive income under IFRS Alto Palermo S.A. 14 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of Statement of Financial Position at July 1, 2011 Argentine GAAP balances I Ref. Reclassifications III Ref. Measurement adjustments IV IFRS balances V ASSETS Non-Current Assets Investment properties, net - a) G Property, plant and equipment, net a)f)g) ) - Trading properties - b)c) C ) Intangible assets, net g) D ) Investments in associates and jointventure f) ) K ) Deferredincome tax assets - N Trade and other receivables, net - AJ Investments in financial assets - d) F Investments a)b)d) ) - - Inventories b)c) ) - - Negative goodwill ) - E - Total Non-Current Assets ) Current Assets Trading properties - b) CD ) Inventories b) ) - Trade and other receivables, net f) AI Investments in financial assets - e) - Investments e) ) - - Cash and cash equivalents - - Total Current Assets TOTAL ASSETS - 15 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Argentine GAAP balances I Ref. Reclassifications III Ref. Measurement adjustments IV IFRS balances V SHAREHOLDERS´ EQUITY Capital and reserves attributable to equity holders of the parent Share capital - - Inflation adjustment of share capital - - Share premium - - Appraisal revaluation - - Legal reserve - - Reserve for new developments - - Voluntary reserve - - Retained earnings - Equity attributable to equity holders of the parent - Non-controlling interest - ) TOTAL SHAREHOLDERS´ EQUITY - LIABILITIES Non-Current Liabilities Trade and other payables - B H Borrowings - - Deferred income tax liabilities - N Provisions - - Total Non-Current Liabilities - Current Liabilities Trade and other payables - B H Income tax liabilities - - Payroll and social security liabilities - - Borrowings - - Provisions - - Total Current Liabilities - TOTAL LIABILITIES - TOTAL SHAREHOLDERS EQUITY AND LIABILITIES - 16 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of Statement of Financial Position at September 30, 2011 Argentine GAAP balances I Deconsolidation of joint ventures II Ref. Reclassifications III Ref. Measurement adjustments IV IFRS balances V ASSETS Non-Current Assets Investment properties, net - a) G Property, plant and equipment, net ) a) f) g) ) - Trading properties - - b) c) C ) Intangible assets, net ) g) D M ) Investments in associates and jointventures - K L ) Deferredincome tax assets - - Trade and other receivables, net - - A J Investments in financial assets - - d) F Inventories - b) c) ) - - Investments - a) b) d) ) - - Negative goodwill ) - - E - Total Non-Current Assets ) Current Assets Trading properties - - b) C ) Inventories - b) ) - Trade and other receivables, net ) f) A I Investments in financial assets - - e) - Investments - e) ) - - Cash and cash equivalents ) - - Total Current Assets ) TOTAL ASSETS ) - 17 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Argentine GAAP balances I Deconsolidation of joint ventures II Ref. Reclassifications III Ref. Measurement adjustments IV IFRS balances V SHAREHOLDERS´ EQUITY Capital and reserves attributable to equity holders of the parent Share capital - - - Inflation adjustment of share capital - - - Share premium - - - Reserve for share-based compensation - - - Appraisal revaluation - - - Legal reserve - - - Reserve for new developments - - - Voluntary reserve - - - Acquisition of non-controlling interest - - - M ) ) Retained earnings - - Equity attributable to equity holders of the parent - - Non-controlling interest - - TOTAL SHAREHOLDERS´ EQUITY - - LIABILITIES Non-Current Liabilities Trade and other payables ) - B H Income tax liabilities - - - Borrowings - - - Deferred income tax liabilities ) - N Provisions - - - Total Non-Current Liabilities ) - Current Liabilities Trade and other payables ) - B H Income tax liabilities ) - - Payroll and social security liabilities - - - Borrowings - - - Derivative financial instruments - - - Provisions - - - Total Current Liabilities ) - TOTAL LIABILITIES ) - TOTAL SHAREHOLDERS EQUITY AND LIABILITIES ) - 18 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of Statement of Financial Position at June 30, 2012 Argentine GAAP balances I Deconsolidation of joint ventures II Ref. Reclassifications III Ref. Measurement adjustments IV IFRS balances V ASSETS Non-Current Assets Investment properties, net - a) G Property, plant and equipment, net ) a) f) g) ) - Trading properties - - b) c) C ) Intangible assets, net ) g) D M ) Inventories - b) c) ) - - Investments in associates and joint ventures - E K L ) Deferred income tax assets - - N Trade and other receivables, net ) - A J Investments in financial assets - - d) F Investments - a) b) d) ) - - Negative goodwill ) - - E - Total Non-Current Assets ) ) Current Assets Trading properties - - b) C ) Inventories ) b) ) - Trade and other receivables, net ) f) A I Investments in financial assets - ) e) - Investments - e) ) - - Cash and cash equivalents ) - - Total Current Assets ) TOTAL ASSETS ) - 19 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Argentine GAAP balances I Deconsolidation of joint ventures II Ref. Reclassifications III Ref. Measurement adjustments IV IFRS balances V SHAREHOLDERS´ EQUITY Capital and reserves attributable to equity holders of the parent Share capital - - - Inflation adjustment of share capital - - - Share premium - - - Reserve for share-based compensation - - - Appraisal revaluation - - - Legal reserve - - - Acquisition of non-controlling interest - - - M ) ) Retained earnings - - Equity attributable to equity holders of the parent - - ) Non-controlling interest - - TOTAL SHAREHOLDERS´ EQUITY - - ) LIABILITIES Non-Current Liabilities Trade and other payables ) - B C H Borrowings ) - - Deferred income tax liabilities ) - N Provisions - - - Total Non-Current Liabilities ) - Current Liabilities Trade and other payables ) - B H Income tax liabilities (4 ) - - Payroll and social security liabilities ) - - Borrowings ) - - Total Current Liabilities ) - TOTAL LIABILITIES ) - TOTAL SHAREHOLDERS EQUITY AND LIABILITIES ) - 20 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of comprehensive income for the three-month period ended September 30, 2011 Argentine GAAP balances I Deconsolidation of joint ventures II Ref. Reclassifications III Ref. Measurement adjustments IV IFRS balances V Revenues ) h) i) A B H Cost ) h) ) C D G ) Gross Profit / (Loss) ) 9 General and administrative expenses ) 14 - D E ) Selling expenses ) 32 - G I ) Gain from recognition of assets at net realizable value - - C ) - Other operating income, net - - i) D Profit / (Loss) from Operations ) Share of profit / (loss) of associates and joint ventures - K L ) Amortization of goodwill, net - - E ) - Other income, net 1 i) ) - - Profit / (Loss) from Operations Before Financing and Taxation ) - Finance income ) - F J ) Finance costs ) 18 - H ) ) Financial results, net ) 2 - ) ) Profit / (Loss) Before Income Tax ) - Income tax expense ) 85 - N ) ) Profit for the Period - - Attributable to: Equity holders of the parent - - Non-controlling interest - - ) 21 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of comprehensive income for the year ended June 30, 2012 Argentine GAAP balances I Deconsolidation of joint ventures II Ref. Reclassifications III Ref. Measurement adjustments IV IFRS balances V Revenues ) h) i) A B C H Cost ) h) ) C D G ) Gross Profit / (Loss) ) 63 General and administrative expenses ) - D E 69 ) Selling expenses ) - G I ) Gain from recognition of assets at net realizable value - - C ) - Other operating income, net - - i) ) D ) Profit / (Loss) from Operations ) ) Share of profit / (loss) of associates and joint ventures ) - E K L ) Amortization of goodwill, net 31 - E ) - Other income, net ) 61 i) - - Profit / (Loss) from Operations Before Financing and Taxation ) - Finance income ) - C F J ) Finance costs ) - H ) ) Financial results, net ) - ) ) Profit / (Loss) Before Income Tax ) - Income tax expense ) - N ) ) Profit for the year - - Attributable to: Equity holders of the parent - - Non-controlling interest - - ) 22 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) 2.3.8. Reconciliation of cash flows for the three-months period ended September 30, 2011 and for the year ended June 30, 2012 Based on IAS 7 “Statement of Cash Flows” requirements, the Group has made the following reclassification between operating, investing and financing activities in the cash flow statements presented under Argentine GAAP and the cash flows statements under IFRS as further detailed below: (a) Operating activities Cash generated from operating activities under Argentine GAAP Direct cost capitalization Deconsolidation of joint ventures ) ) Foreign exchange gain on cash and cash equivalents Cash generated from operating activities under IFRS (b) Investing activities Cash used in investing activities under Argentine GAAP ) ) Acquisition of non-controlling interest in subsidiaries Direct cost capitalization ) ) Deconsolidation of joint ventures ) ) Cash used in investing activities under IFRS ) ) (c) Financing activities Cash used in financing activities under Argentine GAAP ) ) Acquisition of non-controlling interest in subsidiaries ) ) Deconsolidation of joint ventures - Cash used in financing activities under IFRS ) ) (d) Net increase / (decrease) in cash and cash equivalents Net increase/ (decrease) in cash and cash equivalents under Argentine GAAP ) Foreign exchange gain / (loss) on cash and cash equivalents Deconsolidation of joint ventures ) ) Net increase/ (decrease) in cash and cash equivalents under IFRS ) 23 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Explanation of the transition to IFRS In addition to the exemptions and exceptions discussed above, the following narratives explain the significant differences between the previous Argentine GAAP accounting policies and the current IFRS accounting policies applied by the Group. Only the differences having an impact on the Group are explained below. The following is not a complete summary of all of the differences between Argentine GAAP and IFRS. The descriptive caption next to each numbered item below corresponds to the same numbered and descriptive caption in the summary tables above, which reflect the quantitative impacts from each change. Column I in the tables on previous pages represents the Argentine GAAP balances prior to transition as published in the latest Group’s Argentine GAAP financial statements as of and for the year ended June 30, 2012 compared to July 1, 2011 and for the three-month period ended September 30, 2011. However, certain reclassifications and/or groupings have already been made in Column I to avoid lengthy explanations of certain format changes introduced in these first IFRS financial statements. The following changes have been made the previous Argentine GAAP statement of financial position in Column I: The line items “Trade receivables” and “Other receivables” have been grouped into the new line item “Trade and other receivables”. The line items “Trade payables”, “Customer advances”, “Taxes payable”, “Other liabilities” and “Dividends payable”have been also grouped into the new line item “Trade and other payables”, with the exception of income tax currently payable and deferred income taxes which have been shown separately. Goodwill which was previously disclosed separately offsetting negative goodwill has been included as part of “Intangible assets”. Cash equivalents previously disclosed as part of the line item current investments have been grouped together with cash and banks, in the line named “Cash and cash equivalents”. 24 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Investments in associates previously included as part of “Non-current investments” have been separately disclosed in the new line item “Investments in associates and joint ventures”. The portion of equity in a subsidiary not attributable directly or indirectly to a parent is known as “Minority interest” and is classified as a separate component between the liability and equity sections of the statement of financial position (mezzanine section). IFRS 10 “Consolidated financial statements” specifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as a separate component within equity in the consolidated financial statements. The Group has non-controlling interest in more than one subsidiary. Accordingly, the Group aggregated its various non-controlling interests on the consolidated statements, renamed them as “Non-controlling interest” and reclassified the aggregated amount from the mezzanine section to shareholders’ equity at transition date. The following changes have been made to the statement of comprehensive income for the year ended June 30, 2012 and for the three-month period ended September 30, 2011: The format of the income statement has been restructured to simplify its reading. To that effect, all revenue streams of the Group which were previously disclosed separately (i.e. leases and services, consumer financing and others), together with its corresponding costs of sales, have been aggregated into two line items titled "Revenues" and "Costs" in Column I. Revenue and costs are then cross-referenced to respective notes in the financial statements where a detailed breakdown is provided per line of business. Pursuant to the Argentine GAAP in force, the share of losses and profits from associates is shown after the financial income (expense) line, on the grounds that they arise from investing activity. Likewise, under IFRSs, the share of profits and losses from associates is generally shown after the financial income (expense) line. However, where associates and joint ventures are an integral vehicle to carry out the Group’s operations, it is more adequate to show the share of profits and losses of associates and joint ventures before financial income (expense). In accordance with its strategy, the Group conducts its operations through controlled companies or joint ventures. Therefore, under the IFRSs, the Group shows the profits or losses from associates and joint ventures before the financial income (expense) line. For of simplicity, the share of profits and losses from associates is shown before financial income (expenses), in Column I. 25 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Non-controlling interests in the income of a consolidated subsidiary which was previously classified as a component of net earnings within the income statement has been presented as an allocation of net earnings in Column I. As part of the adoption to IFRS, the term "Minority interest" has also been replaced with the new term "non-controlling interest" in accordance with IAS 1. Under the Argentine GAAP in force, financial income (expense) are broken down depending on whether it is generated by assets or liabilities. Under the IFRSs, the Group has adopted the criterion of showing financial income and financial expenses on different lines in the income statement. For of simplicity, the Group has reclassified the figures as per Argentine GAAP in force shown under “Financial income (expense) generated by assets” and “Financial income (expense) generated by liabilities”, into “Financial income” and “Financial expense” as established by the IFRSs, as applicable, in Column I. Deconsolidation of joint ventures (Column II) Argentine GAAP – Entities in which the Group has joint control are proportionately consolidated. As of July 1st, 2011, the Group did not have joint venture´s investments. As at September 30, 2011, the joint venture of the Group is Nuevo Puerto de Santa Fe S.A As at June 30, 2012, joint ventures of the Group are Nuevo Puerto de Santa Fe S.A. and Quality Invest S.A IFRS - The Group has assessed the nature of its joint arrangements in line with IFRS 11 “Joint Arrangements” and determined them to be joint ventures. Joint ventures are accounted for under the equity method of accounting. As a result, the Group deconsolidated the accounts of the joint ventures and presented them as a single line item on the face of the statement of financial position. Column II titled “Deconsolidation of joint ventures” reflects the elimination on a line-by-line basis of the Argentine GAAP pro-rata equity interest in the joint ventures and recognition of the Group’s investments in the joint ventures as a single line item titled “Investments in associates and joint ventures” on the statement of financial position and as a single line item titled “Share of profit or loss of associates and joint ventures”. The impact of the IFRS adjustments on joint venture balances in further discussed in Note 2.3.9.3 below. 26 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Presentation reclassifications (Column III) Presentation reclassifications affecting the statement of financial position The column titled “Presentation Reclassifications” reflects the differences in disclosure and format between the statement of financial position under Argentine GAAP and IFRS. Unless otherwise stated, amounts have been reclassified for presentational purposes under IFRS prior to affecting the corresponding IFRS adjustments, as applicable, to the Argentine GAAP amounts. The impact of the IFRS adjustments on reclassified balances is included in Column IV titled ¨Measurement Adjustments¨ and is further discussed in Note 2.3.9.3 below. Unless otherwise stated, these presentation reclassifications affect both the statement of financial position as at transition date, i.e. July 1, 2011, September 30, 2011 and June 30, 2012. (a)Investment properties Argentine GAAP – There are not specific requirements for presentation of investment property. Accordingly, the Group does not present separately investment property and includes it as part of property, plant and equipment and non-current investments. Certain property of the Group is being partially owner-occupied while the rest is being rented out to third parties. There is no such distinction under Argentine GAAP. Portions that are owner-occupied are accounted for and presented in the same way as portions that are being rented out. There is no distinction under Argentine GAAP and property rented out to associates or joint ventures are accounted for as property, plant and equipment. IFRS – IAS 1 “Presentation of Financial Statements” requires investment property to be presented as a separate line item on the face of the statement of financial position within non-current assets. In addition, the portions of the property that are being owner-occupied are accounted for and presented as property, plant and equipment under IAS 16 while the portions being rented out are treated and presented as investment property under IAS 40. As a result, the Group reclassified the corresponding amounts of Ps. 1,475,076, Ps. 1,460,074 and Ps. 1,432,388 out of property, plant and equipment and Ps. 79,605, Ps. 79,605 and Ps. 119,719 respectivelyout of non-current investments as at July 1, 2011, September 30, 2011 and June 30, 2012, into a new line item titled “Investment property, net” under IFRS. 27 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (b)Trading properties Argentine GAAP – There are not specific requirements for separate presentation of trading properties. Trading property is included as part of inventories and non-current investments. IFRS – Trading properties are inventories under IAS 2 “Inventories”. The Group also has harvested, materials and supplies, and other items classified as inventories under IAS 2. Due to the significance and different nature of these inventories, the Group decided to present trading property separately. As a result, the Group reclassified the corresponding amounts of Ps. 36,198, Ps. 18,766 and Ps. 14,424 out of inventories and Ps. 13,188, Ps. 13,188 and Ps. 13,188 out of non-current investments as at July 1, 2011, September 30, 2011 and June 30, 2012 into a new line item titled “Trading property” under IFRS. (c)In-kind receivables from barter transactions Argentine GAAP – In-kind receivables from barter transactions representing the Group’s right to receive residential apartments to be constructed by a third-party developer are classified as inventory on the face of the statement of financial position. IFRS – In-kind receivables representing the Group’s right to receive residential apartments to be constructed by a third-party developer are not financial assets under IFRS. These in-kind receivables are similar to trading property and they are classified accordingly in current or non-current assets, as appropriate. The Group reclassified the corresponding amounts of Ps. 23,309, Ps. 23,608 and Ps. 23,608 as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively, out of inventories into the new line item titled “trading property” within non-current or current assets, as appropriate, under IFRS. (d)Non-current investments – financial assets Argentine GAAP – There are not specific requirements for separate presentation of financial assets. Certain financial assets carried at cost under Argentine GAAP were included within non-current investments. IFRS– IAS 1 “Presentation of Financial Statements” requires financial assets carried at fair value through profit or loss to be presented as a separate line item on the face of the statement of financial position. The Group reclassified the corresponding amounts of Ps. 64,001, Ps. 64,201 and Ps. 98,903 as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively, out of non-current investments into a new line item titled “investments in financial assets” within non-current assets under IFRS. 28 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (e)Current investments – financial assets Argentine GAAP – Certain instruments carried at fair value are included within the line item investments in the face of the statement of financial position. IFRS – These investments are also carried at fair value but they are separately disclosed in the new line item titled “Investments in financial assets”. The Group reclassified the corresponding amounts of Ps. 29,396, Ps. 44,660 and Ps. 46,124 as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively, out of investments into “Investments in financial assets” under IFRS. (f) Advances for purchases of property, plant and equipment, inventories and investments in associates and joint ventures. Argentine GAAP – Receivables representing money advances made for the purchase of items of property, plant and equipment, inventories and investments in associates and joint ventures are shown as part of their respective balances. IFRS – Advances for the purchase of items of investment property, property, plant and equipment, inventories and investments in associates and joint ventures are not considered part of these balances until the respective item is received, and, thus, they are shown within “Trade and other receivables”. As a result, the Group reclassified Ps. 11,151, Ps. 10,163 and Ps. 20,759 from property, plant and equipment, and Ps. 1,538, Ps. 0 and Ps. 0 from investments in associates and joint ventures as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively, into “Trade and other receivables”. (g) Software Argentine GAAP – Under Argentina GAAP, the Group classified software into Property, plant and equipment. IFRS–Software is not considered part of property, plant and equipment thus, it is shown within Intangible assets, net”. As a result, the Group reclassified the corresponding amounts of Ps. 1,069, Ps. 1,039 and Ps. 906 as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively, out of property, plant and equipment into “Intangible assets, net” under IFRS. 29 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (h) Revenue – service income and service charges Argentine GAAP – The Group structures its operating leases to allow for recovery of a significant portion of property operating, real estate taxes, repairs and maintenance, and advertising and promotion expenses from tenants. A substantial portion of the Group’s leases require the tenants to reimburse the Group for a substantial portion of operating expenses, including common area maintenance, real estate taxes and insurance. The Group’s tenants are required to pay for their proportionate share of property common operating costs. These expenses (“service charge expenses”) are incurred and paid by the Group and subsequently charged to tenants without any mark-up (“service charge income”). Under Argentine GAAP, service charge income and service charge expense are offset and presented net in the income statement. IFRS – IAS 18 states that whether an entity is acting as a principal or an agent in transactions is dependent on the facts and circumstances of the relationship. The Group has assessed the substance of the transactions and concluded that the Group is acting as a principal since it has exposure to the significant risks and rewards associated with the rendering of services. Therefore, service charge income is presented separately from property operating expenses. Property operating expenses are expensed as incurred and any property operating expenditure not recovered from tenants through service charges or when the property is vacant are charged to the income statement. The Group’s advertising and promotional costs are expensed as incurred. As a result, under IFRS, Ps. 98,216 for the period ended September 30, 2011, and Ps. 445,676 for the year ended June 30, 2012 were recognized for service charge income as a component of Group’s revenue with a corresponding amount of service charge expense as a component of Group’s costs. As the Group charges tenants the same amounts expensed with suppliers without any mark-up, there is no impact on operating income, net income or cash flows. 30 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (i)Other operating income, net. Argentine GAAP – Under Argentine GAAP, certain income and expense items are included as part of financial results or other non-operating income and expenses, as appropriate. These items primarily comprise donations, among others. IFRS – Under IFRS, income and expense items are generally presented under IFRS as “other operating income, net”. As a result, under IFRS, the Group has reclassified gains or losses on these items to “Revenue” and “Other operating income, net”, for the period ended September 30, 2011 and for the year ended June 30, 2012. Presentation reclassifications affecting the statement of cash flows for the three-month period ended September 30, 2011 and for the year ended June 30, 2012 Pursuant to Argentine GAAP, the Group proportionally consolidated the joint ventures’ accounts. Consequently, a difference is generated between the amount of cash and cash equivalents reported in the main statement of cash flows and the amount of cash and cash equivalents that would be reported in the statement of cash flows prepared under IFRS. On the other hand, under the Argentine GAAP in force, the effect of exchange rate changes on cash and cash equivalents was shown as part of operating activities and not under a fourth category in the statement of cash flows as required by the IFRSs. Additionally, pursuant to Argentine GAAP, proceeds derived from sale of property, plant and equipment (including properties classified as investment property under IFRS) was reported as operating activities. In accordance with IFRS, proceeds derived from sale of investment property and property, plant and equipment is reported as investment activities. Finally, pursuant to Argentine GAAP, acquisition of non-controlling interest was reported as investing activities, whereas, in accordance with IFRS, it must be reported as cash from financing activities. Thus, cash flows generated by or used in operating, investing and financing activities were different in the statement of cash flow prepared under Argentine GAAP. 31 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Measurement adjustments (Column IV) Argentine GAAP differs in certain significant respects from IFRS. Such differences involve methods of measuring the amounts shown in the consolidated financial statements, as further described below: (A) Revenue recognition – “scheduled rent increases” Argentine GAAP – Revenue from “non-cancelable” leases subject to scheduled rent escalation clauses is recognized when the escalated payments are due. Therefore, revenue does not include an averaging of rental income. Rent-free periods, reduced rent or other tenant incentives, if any, are recognized in the period in which these incentives are provided. IFRS – The Group applied IAS 17 ‘Leases’. As a result, lease income from operating leases with scheduled rent increases is recognized on a straight-line basis over the term of the leases. All tenant incentives, if any, are treated as a reduction of rental income on a straight-line basis over the lease terms. As a result, the Group recognized a receivable for rent averaging of Ps. 47,546, Ps. 54,375 andPs. 74,863 in the line item “trade and other receivables” as at July 1, 2011, September 30, 2011 and as at June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended September 30, 2011 an amount of Ps. 47,546 was recognized against retained earnings and an amount of Ps. 6,829 was recognized against the line item titled “Revenue” in the statement of income. For the year ended June 30, 2012, an amount of Ps. 47,546 against retained earnings and an amount of Ps. 27,317 was recognized against the line item titled “Revenue” in the statement of income. (B) Revenue recognition – “letting fees” Argentine GAAP – The Group does not generally use the services of a third-party lease agent for its shopping center properties. Rather, the Group acts as its own leasing agent and earns letting fees. Letting fees are recognized at the time a transaction is successfully completed. A transaction is considered successfully completed when both parties (the tenant and the Group) have signed the related lease contract. IFRS – The Group considers that in these circumstances payments received from tenants for “letting fees” are not different from other payments received such as admission rights. Accordingly, revenue from letting fees is recognized under the straight-line method over the lease term. 32 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) In the line item “trade and other payables”, payments received from tenants for “letting fees” ofPs. 35,447, Ps. 38,138 and Ps. 44,446 were deferred as at July 1, 2011, as at September 30, 2011 and as at June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended September 30, 2011, an amount of Ps. 35,447 was recognized against retained earnings and an amount of Ps. 2,691 was recognized against the line item titled “Revenue”.For the year ended June 30, 2012, an amount of Ps. 35,447 was recognized against retained earnings and an amount of Ps. 8,999 was recognized against the line item titled “Revenue” in the statement of income. (C) Trading properties Argentine GAAP – Trading properties are stated at the lower of cost adjusted for inflation or net realizable value. Additionally, trading properties are measured at net realizable value when contracts are exchanged for which a non-refundable deposit has been received securing the sale in advance of legal completion (i.e. transfer of deed of title and significant risk and rewards). This form of sale fixes the price of the property and the terms and conditions of the contract providing reasonable certainty about the closing of the transaction and realization of the gain. Accordingly, these transactions are deemed consummated for Argentine GAAP purposes and revenue is recognized at the time the contract is signed. Gain on the revaluation of trading property to net realizable value is shown as “gain from recognition of inventories at net realizable value” in the statement of income. IFRS – Trading properties are measured at the lower of cost or net realizable value. Revenue from the sale of properties is recognized only when the significant risks and rewards have transferred to the buyer. This will normally take place on unconditional exchange of contracts. For conditional exchanges, sales are recognized when these conditions are satisfied. As a result, the Group eliminated the effect of inflation adjustment on trading properties for a total of Ps. 10,730, Ps. 8,049 and Ps. 7,164 as at July 1, 2011, as at September 30, 2011, and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For thethree-month period ended September 30, 2011, an amount of Ps. 10,730 was recognized against retained earnings, and an amount of Ps. 2,681 was recognized against the line item “Costs” in the statement of income. For the year ended June 30, 2012, an amount of Ps. 10,730 was recognized against retained earnings and an amount of Ps. 3,566 was recognized against the line item “Costs” in the statement of income. 33 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) On the other hand, the Group adjusted the revaluation of trading properties due to property contracts exchanged prior year-end and for which title had not been transferred as of that date, for an amount of Ps. 14,964, Ps. 5,481 and Ps. 8,869 as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For thethree-month period ended September 30, 2011, the Group recognized (i) a gain of Ps. 11,768 against “Costs” in the statement of income, (ii) a decrease for an amount of 2,285 in the line “Gain from recognition of inventories at net realizable value”, as shown in the statement of income according to Argentine GAAP, and (iii) the remaining amount of Ps. 14,964 against retained earnings. For the fiscal year ended June 30, 2012, the Group recognized (i) a gain of Ps. 19,309 against “Costs” in the statement of income, (ii)a decrease of Ps. 4,318 in the line “Revenue” and,(iii) a decrease for an amount of Ps. 8,870 in the line “Gain from recognition of inventories at net realizable value”, as shown in the statement of income according to Argentine GAAP, (iv) a decrease of Ps. 26 in the line “Finance income”, (iv) the remaining amount of Ps. 14,964 against retained earnings. (D) Pre-operating and organization expenses Argentine GAAP - Under Argentine GAAP, pre-operating, organization expenses and other start-up costs (mainly related to the opening of new shopping centers) are capitalized and amortized under the straight-line method generally over a period of three to five years. IFRS – IFRS prescribes that pre-operating expenses cannot be attributed to the cost of property, plant and equipment, investing property, trading properties or the formation of intangible assets and are immediately recognized as expenses. As a result, the balances of pre-operating, organization expenses and other start-up costs capitalized under Argentine GAAP for an amount of Ps. 21,961, Ps. 20,189 and Ps. 20,903, as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively, were derecognized under IFRS.As at July 1, 2011, the adjustment was recognized against retained earnings.For the period ended September 30, 2011, the Group recognized (i) a gain of Ps. 1,408 against “Costs” in the statement of income, (ii) a gain of Ps. 364 against “administrative expenses” In the statement of income and (iii) the remaining amount of Ps. 21,961 against retained earnings.For year ended June 30, 2012 the Group recognized (i) a gain of Ps. 3,170 against “Costs” in the statement of income, (ii) a loss of Ps. 2,112 against “administrative expenses” in the statement of income and (iii) the remaining amount of Ps. 21,961 against retained earnings. 34 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (E) Goodwill Goodwill Argentine GAAP – The Group accounts for acquisitions of businesses and non-controlling interests under the purchase method of accounting. Under the purchase method of accounting, the Group allocates the purchase price to tangible and intangible assets and liabilities based on the respective fair values. Goodwill represents the excess of cost over the fair value of net identifiable assets and is amortized under the straight-line method over the weighted average useful life of the tangible assets acquired. Goodwill does not exceed its respective estimated recoverable value at year-end. IFRS – As noted Note 2.2., the Group has applied the exemption in IFRS 1 for business combinations. Also, as noted in Note 2.2., the Group has applied the exception in IFRS 1 for acquisitions of non-controlling interests. Consequently, business combinations and acquisitions of non-controlling interests completed prior to July 1, 2011 have not been restated and the carrying amount of goodwill under IFRS as of July 1, 2011 is equal to the carrying amount under Argentine GAAP as of that date totaling Ps. 506. There were no previously recognized intangible assets under Argentine GAAP that did not qualify for separate recognition under IFRS. In accordance with IFRS, goodwill is not amortized; it is, instead, tested for impairment annually. Goodwill has been tested at transition date and no impairment has been recognized. The amortization for the period ended September 30, 2011 and for the year ended June 30, 2012 was Ps. 0 and Ps. 32, respectively. As a result, this amortization charge has been adjusted against the line item “Amortization of goodwill”, which is disclosed in the statement of income under Argentine GAAP. Negative Goodwill Argentine GAAP - Under Argentine GAAP, when the amount paid in a business combination or acquisition of a non-controlling interest is lower than the carrying amount of the acquired assets and assumed liabilities, the Group recognizes such amount as negative goodwill on the statement of financial position (as a deduction to non-current assets) and amortizes it over the period considered to justify negative goodwill not exceeding 20 years. However, under Argentine GAAP, when negative goodwill exists, acquired intangible assets which otherwise would be recognized are reduced to absorb the negative goodwill even if they are then assigned a zero value. 35 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Additionally, where the amount paid for the acquisition of associates and/or joint ventures is lower to the investor's interest in the net fair values of the associate and/or joint venture's identifiable assets and liabilities, the Group recognizes such amount as negative goodwill on the statement of financial position and amortizes it over the period considered to justify negative goodwill not exceeding 20 years. Such amortization is recognized under the line “Share of profit of associates and joint ventures” in the income statement. IFRS - As noted in Note 2.2., the Group has applied the exemption in IFRS 1 for business combinations. Also, as noted in Note 2.2., the Group has applied the exception in IFRS 1 for acquisitions of non-controlling interests. Consequently, business combinations and acquisitions of non-controlling interests completed prior to July 1, 2011 have not been restated, and the carrying amount of negative goodwill under IFRS as of July 1, 2011 equals the carrying amount under Argentine GAAP as of that date. In accordance with IFRS, negative goodwill is recognized in profit or loss immediately. Additionally, acquisitions of associates and/or joint ventures are initially recorded at cost of the investment. Any difference between the cost of the investment and the investor's interest in the net fair values of the associate's and/ or joint venture’s identifiable assets and liabilities is goodwill. Negative goodwill is taken to the income statement in the period when the associate and/or joint venture is acquired. As a result, the balances of negative goodwill recognized in the statement of financial position under Argentine GAAP were derecognized under IFRS for an amount of Ps. 27,685, Ps. 27,218 and Ps. 25,619 as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively. Additionally, the balances of investments in associates and joint ventures in the statement of financial position under Argentine GAAP were derecognized under IFRS for an amount of Ps. 186, Ps. 168 and Ps. 112 as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively. During July 1, 2011, the adjustment was recognized against retained earnings. For the period ended September 30, 2011, the Group recognized (i) a gain of Ps. 72 against “administrative expenses” in the statement of income, (ii) a decrease of Ps. 539 in the line item “amortization of goodwill” which, in line with Argentine GAAP, is disclosed in the statement of income, and (iii) the remaining amount of Ps. 27,685 against retained earnings.For year ended June 30, 2012 the Group recognized (i) a loss of Ps. 69 against “administrative expenses” in the statement of income, (ii) a decrease of Ps. 2,136 in the line item “amortization of goodwill” which, in line with Argentine GAAP, is disclosed in the statement of income, and (iii) the remaining amount of Ps. 27,685 against retained earnings. 36 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (F) Non-current investments – financial assets Argentine GAAP – The Group holds investments in quoted equity securities with readily determinable fair values, namely TGLT S.A Under Argentine GAAP, these investments are carried at acquisition cost since they are not held for the purpose of trading in the short term. IFRS –Under IFRS 9, all equity investments are measured at fair value. For certain equity investments, the Group can make an irrevocable election at initial recognition to recognize changes in fair value through other comprehensive income rather than profit or loss. Nevertheless, the Group has not chosen to recognize the changes in fair value of shares under other comprehensive income. Therefore, The Group has elected to recognize changes in the fair value of these equity securities in the statement of income. As a result, the Group adjusted the value of these equity securities to fair value by Ps. 12,255,Ps. 14,771 and Ps. 6,090 at July 1, 2011, September 30, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended September 30, 2011, an amount of Ps. 12,255 was recognized against retained earnings and a gain of Ps. 2,516 gain was recognized against the line item “Financial results, net” in the statement of income. For the year ended June 30, 2012, an amount of Ps. 12,255 was recognized against retained earnings and an amount of Ps. 6,165 was recognized against the line item titled “Financial results, net” in the statement of income. (G) Initial direct costs on operating leases Argentine GAAP - Under Argentine GAAP, certain initial direct costs (i.e. legal fees, commissions and other fees) paid to third parties for arranging a lease (when the Group is a lessor) are recognized as an immediate expense when incurred. IFRS – Initial direct costs incurred by lessors in arranging an operating lease are added to the carrying amount of the leased assets (i.e. investment properties) and are recognized as an expense over the lease term on the same basis as the lease income. As a result, Ps. 232, Ps. 388 and Ps. 351, as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively, were added to investment property. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended September 30, 2011, an amount of Ps. 232 was recognized against retained earnings and an amount of Ps. 180 was recognized against the line item “Selling expenses” and Ps. 24 against “Costs” in the statement of income. For the year ended June 30, 2012, an amount ofPs. 232 was recognized against retained earnings and an amount of Ps. 335 was recognized against the line item “Selling expenses” and Ps. 216 against “Costs”in the statement of income. 37 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (H) Tenant deposits Argentine GAAP - The Group obtains deposits from tenants as a guarantee for returning the property at the end of the lease term in a specified good condition or for the lease payments for a period of generally 3 years. The deposits generally are one months of lease rentals. These deposits are treated as liabilities under Argentine GAAP and measured at the amount received by the tenants. IFRS - Tenant deposits are treated as a financial liability in accordance with IFRS 9, and they are initially recognized at fair value. The difference between fair value and cash received is considered to be part of the minimum lease payments received for the operating lease (deferred income). The deposits are subsequently measured at amortized cost, and deferred income is amortized under the straight line method over the lease term. As a result, the Group adjusted the financial liability from tenant deposits within trade and other payables for an amount of Ps. 43, Ps. 58 and Ps. 111 as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended September 30, 2011, the Group recognized (i) a gain of Ps. 76 against “Revenues” in the statement of income (due to an increased lease revenue under IFRS), (ii) a loss of Ps. 61 against “Financial costs” in the statement of income (due to recognition of financial liabilities at its amortized cost under IFRS), and (iii) the remaining amount of Ps. 43 against retained earnings.For year ended June 30, 2012 the Group recognized (i) a gain of Ps. 345 against “Revenues” in the statement of income (due to an increased lease revenue under IFRS), (ii) ) a loss of Ps. 277 against “Financial costs” in the statement of income (due to recognition of financial liabilities at its amortized cost under IFRS), and (iii) the remaining amount of Ps. 43 against retained earnings. (I) Impairment of financial assets Argentine GAAP - As at July 1, 2011, September 30, 2011 and June 30, 2012, the Group maintains receivables relating to credit card loans. Which receivables are carried at amortized cost. Under Argentine GAAP, the Group determined a provision for doubtful accounts based on specific criteria set forth for financial and banking institutions. IFRS - The Group applied the criteria for impairment provisions in IFRS 9. 38 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result, the Group recognized an impairment loss of Ps. 2,088 and Ps. 2,159 and Ps. 519 as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended September 30, 2011, an amount of Ps. 2,088 was recognized against retained earnings and an amount of Ps. 71 was recognized against the line item titled “Selling expenses” in the statement of income. For the year ended June 30, 2012, an amount ofPs. 2,088 was recognized against retained earnings and an amount of Ps. 1,569 was recognized against the line item titled “Selling expenses” in the statement of income. (J) Present value accounting – tax credits Argentine GAAP – Under Argentine GAAP, certain long-term tax credits are present-valued as of year-end. IFRS – Under IFRS, there is no requirement to discount long-term tax credits. The Group elects to measure tax receivables and payables at the amounts expected to be recovered from or paid to the tax authorities and thus, not discounting long-term tax credits. As a result, the Group eliminated the effect of discounting tax credits for an amount of Ps. 10,943, Ps. 7,798 and Ps. 5,803 as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended September 30, 2011, an amount of Ps. 10,943 was recognized against retained earnings and an amount of Ps. 3,145 was recognized against the line item titled “Financial Results, net” in the statement of income. For the year ended June 30, 2012, an amount of Ps. 10,943 was recognized against retained earnings and an amount ofPs. 5,140 was recognized against the line item titled “Financial results, net” in the statement of income. (K) Impact of adjustments in accordance with IFRS in investments in associates Argentine GAAP - Investments in entities in which the Group exercises significant influence, but not control, are accounted for under the equity method. Under the equity method, the investment is recorded at original cost and periodically increased (decreased) by the investor's proportionate share of earnings (losses) of the investee and decreased by all dividends received from the investor by the investee. The Group applies its percentage ownership interest to the financial statements of its equity method investments prepared under Argentine GAAP. As at June 30, 2012, the associate of the Group is Tarshop S.A. 39 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) IFRS - The Group assessed all of its interests in the entity mentioned in the paragraph above and determined that the Group exercises significant influence over them. Accordingly, under IFRS, the Group also accounts for these investments under the equity method of accounting. However, the Group has assessed the impact of IFRS adjustments on the financial statements of these investments prepared under Argentine GAAP prior to the application of the equity method. Following is a description of the most significant IFRS adjustments to the net equity and income of associates. - Under Argentine GAAP, revenues from life and disability insurance and loan origination fees are recognized on an up-front basis. Under IFRS, these revenues are recognized on a straight line basis over the term of the respective underlying receivables. - Under Argentine GAAP, the provision for doubtful accounts for loan losses are recognized based on specific criteria as set forth by the Central Bank for financial and banking institutions. Under IFRS, the associate applied the impairment provisions in IFRS 9. - Under Argentine GAAP, receivables transferred to trusts in securitization programs are treated as sales and a gain or loss is recognized on the sale. Usually the transferor retains an interest in the trust and maintains a cash reserve which serves as collateral for payments of amounts due under the debt securities issued by the trust. Under IFRS, following the provisions of IFRS 9, the associate is not able to derecognize financial assets with these characteristics. As a result, the associate continues recognizing the receivables and a liability for the consideration received upon transfer. The receivables recognized are then tested for impairment following the IFRS 9 criteria. - Under Argentine GAAP, the calculation of the insurance technical reserves is recognized following the regulations issued by the National Insurance Superintendence. Under IFRS, following the guidance of IFRS 4 “insurance contracts”, the associate measured the insurance technical reserve in accordance with the “best estimation” approach. As a result, the net equity of these associates was reduced by Ps. 6,454, Ps. 7,925 and Ps. 11,609 as of July 1, 2011, September 30, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended September 30, 2011 an amount ofPs. 6,454 was recognized against retained earnings, an amount of Ps. 1,471 was recognized against “Share of profit / (loss) of associates and joint ventures” in the statement of income. For the year ended June 30, 2012, an amount of Ps. 6,454 was recognized against retained earnings and an amount of Ps. 5,155 was recognized against “Share of profit / (loss) of associates and joint ventures” in the statement of income. 40 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (L) Impact of IFRS adjustment on joint ventures Argentine GAAP - Investments in entities in which the Group exercises joint control are accounted for under the proportionate consolidation method. Under the proportionate consolidation method, the financial statements of the Group reflects the Group´s pro-rata equity interest in the jointly controlled entities on a line-by-line basis. The Group applied its pro-rata equity interest to the financial statements of its jointly-controlled entities prepared under Argentine GAAP. IFRS – The Group assessed all of its interests in joint arrangements and determined that they are joint ventures under IFRS 11. Accordingly, the Group accounted for its joint ventures under the equity method of accounting. The Group has assessed the impact of IFRS adjustments on the financial statements of joint ventures prepared under Argentine GAAP prior to the application of the equity method. As at June 30, 2012, the joint ventures of the Group are Quality Invest S.A. and Nuevo Puerto Santa Fe S.A. Following is a description of the most significant IFRS adjustments to the net equity and income of the joint ventures. - Under Argentine GAAP, tenant deposits are treated as liabilities and measured at the amount received by the tenants. Under IFRS, tenant deposits are treated as both a financial asset and a financial liability in accordance with IFRS 9, and they are initially recognized at fair value. The difference between fair value and cash received is considered to be part of the minimum lease payments received for the operating lease. The deposits are subsequently measured at amortized cost. -Argentine GAAP, revenue from non-cancelable leases subject to scheduled rent escalation clauses is recognized when the escalated payments are due. Under IFRS, the Company applied IAS 17 “Leases”. Consequently, revenue derived from operating leases with scheduled increases in recognized on a straight line basis over the lease agreement term. - Under Argentine GAAP, certain long-term tax credits are present-valued as of year-end. Under IFRS, there is no requirement to discount long-term tax credits. The joint venture elects to measure tax receivables and payables at the amounts expected to be recovered from or paid to the tax authorities and thus, not discounting long-term tax credits. As a result, the joint venture eliminated the effect of discounting tax. 41 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result, the net equities of the Group´s joint ventures were increased by Ps. 252 and Ps. 28 as of September 30, 2011 and June 30, 2012, respectively. As at July 1, 2011, the Group did not have joint venture´s investments. For the period ended September 30, 2011, an amount of Ps. 252 gain was recognized against retained earnings. For the year ended June 30, 2012, an amount of Ps. 28 was recognized in the statement of income. (M) Acquisition of non-controlling interest As stated in Note 2.2., the Group has applied the exception provided by IFRS 1 for accounting for changes in the interest in subsidiaries that do not result in loss of control. Consequently, acquisitions of non-controlling interests that took place before July 1, 2011 have not been restated. IFRS adjustments detailed below relate to acquisitions of non-controlling interest that took place on July 1, 2011 or after date. Argentine GAAP - Under Argentine GAAP, the Group accounted the acquisition of the non-controlling interests under the purchase method of accounting. Under the purchase method of accounting, the purchase price paid is allocated to the net assets acquired based on its fair value. Assets, including goodwill, and liabilities of the acquired business are recognized using a cost accumulation approach (i.e. for the previous equity interests acquired). These acquisitions generated goodwill since the cost of acquisition exceeded the fair value of the net tangible and intangible assets acquired. IFRS – Under IFRS, the Group applied the principles of IFRS 10 in accounting for changes in ownership interests. As per IFRS 10, when an additional interest is obtained and control is maintained, the transaction is accounted for as an equity transaction. The Group does not recognize any additional acquisition adjustments to reflect the subsequent acquisition of additional interest in the subsidiary if there is no change in control. Under IFRS, the difference between the fair value of the consideration paid and the related carrying value of the non-controlling interest acquired is recognized in the controlling interest’s equity as a credit or debit to a reserve in net equity. Therefore, no gain or loss is recognized in the statement of income and no additional goodwill is recognized. The carrying value of the non-controlling interest is adjusted to reflect the change in the non-controlling interest’s ownership interest in the subsidiary. 42 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result of the explanation above, as of September 30, 2011 the Group: (i) derecognize net assets in the amount of Ps. 14,575 as business goodwill, deferred tax liabilities and intangible assets, (ii) recognized a decrease in non-controlling interest for an amount of Ps. 1,247, and (iii) recognized a debit in the amount of Ps. 15,822 against Shareholders' equity under IFRSs. Additionally, as of June 30, 2012 the Group: (i) derecognize net assets for Ps. 14,773 as business goodwill, deferred tax and intangible assets, (ii) recognized a decrease in non-controlling interest in an amount of Ps. 1,247, (iii) recognized a debit ofPs. 16,020 against equity. (N) Deferred income tax Argentine GAAP - The Group accounts for income taxes using the deferred tax method whereby deferred tax asset and liability account balances are determined based on differences between financial reporting and tax based assets and liabilities and are measured using the enacted tax rates. Argentine GAAP does not prescribe detailed specific guidance related to the recognition of a valuation allowance. The Group assesses the need for a valuation allowance based on several factors including but not limited to current projections, legal expiration periods and others. IFRS –There is no difference in the determination of deferred income taxes. However, deferred tax assets are recognized when it is considered probable (defined as “more likely than not”) that sufficient taxable profits will be available to utilize the temporary difference or unused tax losses. IFRS does not allow the recognition of valuation allowances. IFRS establishes more specific and strict procedures to assess whether a deferred tax asset should be recognized. All available evidence, both positive and negative, is considered to determine whether, based on the weight of that evidence, a deferred tax asset should be recognized. Judgment must be used in considering the relative impact of negative and positive evidence. The weight given to the potential effect of negative and positive evidence should be commensurate with the extent to which it can be objectively verified. The more negative evidence that exists (a) the more positive evidence is necessary and (b) the more difficult it is to support a conclusion that a deferred tax asset can be recognized. 43 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result, on transition to IFRS, the Group has not recognized deferred tax assets relating to any carry forward losses and other temporary differences for an amount of Ps. 5,067, Ps. 5,474 and Ps. 6,705 as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively. As at July 1, 2011, an adjustment against retained earnings was recognized. For the period ended September 30, 2011, an amount ofPs. 5,067 was recognized against retained earnings, and an amount of Ps. 407 against “Income tax expense” in the statement of income. For the year ended June 30, 2012, an amount of Ps. 5,067 against retained earnings and an amount of Ps. 1,638 against “Income tax expense” in the statement of income. In addition, the group has assessed the impact of all IFRS adjustments on deferred income tax. As a result, the Group recognized an adjustment to deferred income taxes of Ps. 4,960 (gain), Ps. 1,180 (loss) and Ps. 1,860 (loss) as at July 1, 2011, September 30, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the period ended June 30, 2011, an amount of Ps. 4,960 was recognized against retained earnings, and an amount of Ps. 6,140 against “Income tax expense” in the statement of income. For the year ended June 30, 2012, an amount of Ps. 4,960 against retained earnings and an amount of Ps. 6,820 against “Income tax expense” in the statement of income. (O) Non-controlling interest Differences for non-controlling interest include the effect of recording, where applicable, the corresponding effect of other differences between Argentine GAAP and IFRS. Significant Accounting Policies The principal accounting policies applied in the preparation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2012, which are stated in Exhibit I attached hereto and are based upon such IFRSs expected to be in force as of June 30, 2013. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the annual consolidated financial statements relative to the year ended June 30, 2012 described in Exhibit I. 44 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 3. Seasonal effects on operations The operations of the Group’s shopping centers are also subject to seasonal effects, which affect the level of sales recorded by lessees.During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and December (Christmas) when they tend to record peaks of sales.Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also affect the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. 4. Acquisitions and sales For the three-month period ended September 30, 2012 During this period the Group purchased from its controlling company IRSA corporate notes Class II due on July 20, 2020 in the amount of USD 3.55 million, which accrue interest at a fixed annual rate of 11.5% and will be paid semi-annually, while payment of principal is due upon maturity. 5. Financial risk management Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreing currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. Exhibit I provides information on financial risk management as of June 30, 2012 and July 1, 2011. Since June 30, 2012 there have been no changes in the risk management or risk management policies applied by the Group. 45 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 5. Financial risk management (Continued) Fair value estimates Since June 30, 2012 there have been no reclassifications of financial assets. Additionally, since June 30, 2012 there have been no significant changes in business or economic circumstances affecting the fair value of the Group's financial assets or liabilities (either measured at fair value or amortized cost), nor any transfers between the different hierarchies used to assess the fair value of the Group's financial instruments. 6. Segment reporting The following tables present the business segments corresponding to urban properties and investments, the Group´s main activity: September 30, 2012 Shopping Center Properties Offices Sales and developments Financial Operations and others Total urban properties and investment Revenue Costs ) Gross Profit General and administrative expenses ) ) - - ) Selling expenses ) Other operating expense, net ) ) - - ) Profitfrom Operations ) Share of profit of associates and joint ventures - - - Segment Profit Investment property, net - Property, plant and equipment, net - - Trading property - - - Goodwill - - - Inventories - - - Investments in associates and joint ventures - - - Total segment assets 46 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (continued) September 30, 2011 Shopping Center Properties Offices Sales and developments Financial Operations and others Total urban properties and investment Revenue Costs ) Gross Profit General and administrative expenses ) - - - ) Selling expenses ) Other operating income, net - - ) Profit from Operations Share of profit of associates and joint ventures - - - Segment Profit The following tables present reconciliation between the total results of segment operations as shown in the column “Urban properties and investments”. As of September 30, 2012 and 2011, the results of operations as per the statement of income. The adjustments relate to the presentation of the results of operations of joint ventures on an equity-accounted basis for IFRS income statement purposes. September 30, 2012 As per Total Segment Information Adjustment for share of profit/ (loss) of joint ventures As per Statement of Income Revenue ) Costs ) ) Gross Profit ) General and administrative expenses ) ) Selling expenses ) 6 ) Other operating expense, net ) 48 ) Profitfrom Operations Before Share of Profit of Associates and Joint Ventures ) Share of profitof associates and joint ventures ) Profitfrom Operations Before Financing and Taxation ) 47 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (continued) September 30, 2011 As per Total Segment Information Adjustment for share of profit/ (loss) of joint ventures As per Statement of Income Revenue ) Costs ) ) Gross Profit ) General and administrative expenses ) 14 ) Selling expenses ) 32 ) Other operating income, net 1 Profitfrom Operations Before Share of Profitof Associates and Joint Ventures ) Share of profitof associates and joint ventures Profitfrom Operations Before Financing and Taxation ) Total segment assets are allocated based on the operations of the segment and the physical location of the asset. In line with the discussion above, segment assets include the proportionate share of the assets of joint ventures. The statement of financial position under IFRS shows the net investment in these joint ventures as a single item. September 30, 2012 Total reportable assets as per Segment Information Investment properties, net ) Property, plant and equipment, net ) Trading properties - Goodwill - Inventories - Investments in associates and joint ventures Total assets as per the Statement of Financial Position 48 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Information about principal subsidiaries The Group conducts its business through several operating and holding subsidiaries which are listed in Note 1, Exhibit I. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Summarized statement of financial position Panamerican Mall S.A. (PAMSA) Emprendimiento Recoleta S.A. (ERSA) September 30, June 30, July 1, September 30, June 30, July 1, Assets Non-current assets Current assets Totalassets Liabilities Non-current liabilities Current liabilities Total liabilities Net assets Summarized statement of comprehensive income PAMSA ERSA September 30, September 30, September 30, September 30, Revenue Profitbefore income tax Income tax expense ) Total comprehensive income Profit attributable to non-controlling interest Dividends paid to non-controlling interest - 49 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Information about principal subsidiaries (continued) Summarized cash flows PAMSA ERSA September 30, September 30, September 30, September 30, Net cash generated from operating activities Net cash (used in) / generated from investing activities ) ) ) Net cash used in financing activities ) Net (decrease) / increasein cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Foreign exchange gain / (loss) on cash and cash equivalents ) ) Cash and cash equivalents at end of period The information above is the amount before inter-company eliminations. 8. Interests in joint ventures As of September 30, 2012 and June 30, 2012, the joint ventures of the Group are Quality Invest S.A. and Nuevo Puerto Santa Fe S.A. (NPSF).The shares in these joint ventures are not publicly traded. Changes in the Group’s investments in joint ventures for the three-months period ended September 30, 2012 and for the year ended June 30, 2012 were as follows: September 30, June 30, Beginning of the period/year - Acquisition of joint ventures - Capital contribution Share of (loss) / profit ) End of the period/year 50 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 9. Interests in associates As of September 30, 2012 and June 30, 2012, the associate of the Group is Tarshop S.A. Changes in the Group’s investments in associates for the three-months period ended September 30, 2012 and for the year ended June 30, 2012 were as follows: September 30, June 30, Beginning of the period/year Share of profit/ (loss) ) End of the period/ year Investment properties Changes in the Group’s investment properties for the three-months period ended September 30, 2012 and for the year ended June 30, 2012 were as follows: September 30, June 30, Beginning of the period/year Additions Disposal of unused assets - ) Capitalized borrowing costs Depreciation charge (i) (Note 27) ) ) End of the period/year (i) Depreciation charges of investment property were included in “Costs” in the Statement of Income. (Note 27). The following amounts have been recognized in the statement of income: September 30, September 30, Rental and service income Direct operating expenses ) ) 51 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Property, plant and equipment, net Changes in the Group’s property, plant and equipment for the three-months period ended September 30, 2012 and for the year ended June 30, 2012 were as follows: September 30, June 30, Beginning of the period/year Additions Disposals - ) Depreciation charge (i) (Note 27) ) ) End of the period/year (i) Depreciation charges were included in “Costs”, “General and administrative expenses” and “Selling expenses“ in the Statement of Income. Trading properties Changes in the Group’s trading property for the three-months period ended September 30, 2012 and for the year ended June 30, 2012 were as follows: September 30, June 30, Beginning of the period/year Additions 6 Sales ) ) End of the period/ year Intangible assets Changes in the Group’s intangible assets for the three-month period ended September 30, 2012 and for the year ended June 30, 2012 were as follows: September 30, June 30, Beginning of the period/year Additions Amortization charge (i) (Note 27) ) ) End of the period/year (i) Amortization charges are included in “General and administrative expenses” in the Statement of Income.(Note 27). 52 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Inventories Group’s inventories as of September 30, 2012,June 30, 2012 and July 1, 2011 were as follows: September 30, June 30, July 1, Current Materials and others items of inventories Current inventories Total inventories Trade and other receivables, net September 30, June 30, July 1, Non-current Leases and services receivable Property sales receivable Less: provision for impairment of trade receivables ) ) ) Non-current trade receivables, net Prepayments VAT receivables Minimum presunt income tax (MPIT) Other tax receivables Others Non-current other receivables, net Non-current trade and other receivables, net 53 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables, net (continued) September 30, June 30, July 1, Current Consumer financing receivables Leases and services receivable Deferred checks received Notes receivable Debtors under legal proceedings Property sales receivable Less: provision for impairment of trade receivables ) ) ) Current trade receivables, net Prepayments VAT receivables Loans Other tax receivables Advance payments Others Refunds receivable - - Current other receivable, net Related parties (Note 32) Current trade and other receivables, net Total trade and other receivables, net Movements on the Group’s provision for impairment of trade receivables are as follows: September 30, June 30, Beginning of the period/year Additions Unused amounts reversed ) ) Receivables written off - ) Used during the period/year ) ) End of the period/year The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 27). Amounts charged to the provision account are generally written off, when there is no expectation of recovering additional cash. 54 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Investments in financial assets September 30, June 30, July 1, Non-current Investment in equity securities in TGLT S.A. Don Mario S.G.R. - Non-convertible notes (Note 32) Non-current portion Current Mutual funds Government bonds - - Mortgage bonds (Note 32) Non-convertible notes (Note 32) Current portion Total investments in financial assets Derivative financial instruments Derivative financial instruments of the Group as of September 30, 2012, June 30, 2012 and July 1, 2011 were as follows: September 30, June 30, July 1, Liabilities Current Foreign-currency contracts - - Current portion - - Total liabilities - - Cash flow information The following table shows the amounts of cash and cash equivalents as of September 30, 2012, June 30, 2012 and July 1, 2011: September 30, June 30, July 1, Cash at bank and on hand Mutual funds. Total cash and cash equivalents 55 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash flow information (continued) Following is a detailed description of cash flows generated by the Group’s operations for the three-month periods ended September 30, 2012 and 2011. September 30, September 30, Profitfor the period Adjustments for: Income tax expense Depreciation and amortization Gain from disposal of investment property ) - Provision for director´s fees - Long- term incentive program reserve Loss from derivative financial instruments Changes in fair value of financial assets ) ) Financial results, net Doubtful accounts, net Provisions, net Share of profit of associates and joint ventures ) ) Unrealized foreign exchange loss, net Changes in operating assets and liabilities: (Increase)/ decrease in inventories ) Decrease in trading properties Decrease / (Increase) in trade and other receivables, net ) Increase/ (decrease) in trade and other payables ) Decrease in payroll and social security liabilities ) ) Decrease in provisions for other liabilities ) (4 ) Net cash generated from operating activities before income tax paid 56 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other payables September 30, June 30, July 1, Non-current Trade payables - 4 47 Rent and service payments received in advance Tenant deposits - Non-current trade payables, net Tax payment plans Deferred income Others Non-current other payables Related parties (Note 32) 12 12 Non-current trade and other payables Current Trade payables Accruals Advances from customers and admission right Rent and service payments received in advance Tenant deposits Current trade payables, net VAT payables Withholdings payable Other tax payables Other income to be accrued Tax payment plans Others Current other payables Related parties (Note 32) Current trade and other payables Total trade and other payables 57 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Payroll and social security liabilities September 30, June 30, July 1, Current Provision for vacation and bonuses Social security payable Others 19 Current payroll and social security liabilities Total payroll and social security liabilities Provisions The table below shows the movements in the Group's provisions for other liabilities categorized by type of provision: Labor, legal and other claims Tax and social security Total At July 1, 2011 Additions 90 Recovery ) ) ) Used during year ) - ) At June 30, 2012 Additions 7 Recovery ) - ) Used during period ) - ) At September 30, 2012 The analysis of total provisions is as follows: September 30, June 30, July 1, Non-current Current - 58 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Borrowings Book value Secured/ unsecured Currency Fixed/ Floating Effective interest rate % Nominal/ notional value September 30, June 30, July 1, Non-current APSA NCN Series I due 2017 Unsecured USD Fixed % APSA CN due 2014(Note 32) Unsecured USD Fixed 10 % Seller financing - Soleil Factory (i) USD Seller financing - Arcos del Gourmet S.A. (ii) USD - Issuance expenses to be accrued Ps. ) ) ) Finance lease obligations Secured USD Fixed % - Non-current borrowings Current APSA NCN Series II due 2012 Unsecured Ps. Fixed 11 % - - APSA CN due 2014(Note 32) Unsecured USD Fixed 10 % APSA NCN Series I due 2017 Unsecured USD Fixed % Seller financing - Soleil Factory (i) Seller financing - Arcos del Gourmet S.A. (ii) Seller financing - Nuevo Puerto Santa Fe S.A. (iii) - Other borrowings Unsecured USD Fixed 4 % - - Bank overdrafts Unsecured Ps. Floating Issuance expenses to be accrued Unsecured Ps. Floating ) ) ) Finance lease obligations Secured USD Fixed % - Current borrowings Total borrowings (i) Seller financing - Soleil Factory (investment property) Mortgage financing of USD 20.7 million with a fixed 5% interest rate due in June 2017. (ii) Seller financing - Arcos del Gourmet S.A. (intangible assets) Unsecured financing amounting to a fixed amount of USD 1 million plus a variable amount up to a maximum of USD 3.5 million. (iii) Seller financing - Nuevo Puerto Santa Fe S.A. (investment property) Financing of USD 4.5 million without interest paid in 19 installments due in February 2013. 59 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Current and deferred income tax The details of the provision for the Group’s income tax as of September 30, 2012 and 2011 are as follows: September 30, September 30, Current income tax Deferred income tax Income tax expense The gross movement on the deferred income tax account is as follows: September 30, Assets/(Liabilities) September 30, Assets/(Liabilities) Beginning of period ) ) Income tax expense ) End of period/year ) ) The Group did not recognize deferred income tax assets of Ps. 7,105 and Ps. 6,792 as of September 30, 2012 and June 30, 2012, respectively, in respect of losses amounting to Ps. 20,300 andPs. 19,406, respectively that can be carried forward against future taxable income. Although management believes that it will become profitable in the foreseeable future, as a result of the history of recent losses incurred during the development phase of the different Group’s business operations and the lack of verifiable and objective evidence due to the limited operating history of the Group itself, the Board of Directors has determined that there is sufficient uncertainty as to the generation of sufficient income to utilize the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. Below is a reconciliation between income tax recognized and that which would result applyingprevailing tax rate on the Profit Before Income Tax for the three-month periods ended September 30, 2012 and 2011: September 30, September 30, Tax calculated at the tax rates applicable to profits in the respective countries Tax effects of: Non-deductible items - Difference in deferred income tax at the beginning of the year Unrecognized tax losses Result of related parties ) ) Others 44 Income tax expense 60 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Dividends Dividends paid in the period The dividends paid in the period ended September 30, 2012 were Ps. 2,981. Dividends for the year ended June 30, 2012 amounted to Ps. 317,000, which were approved by the Shareholders meeting as of October 31, 2012 (see note 33). Expired dividends On December 20, 2011, the Company received from Caja de Valores S.A. the amount of Ps. 5,839 for funds sent by the former to pay undistributed cash dividends, both for current and expired dividends, as per the following detail: - Ps. 2,711 to expired dividends; - Ps. 3,128 to current dividends Additionally, on December 30, 2011, the Company received from Caja de Valores S.A. the amount of Ps. 1,098 corresponding to expired dividends. The amounts corresponding to current dividends are disclosed under “Trade and other payables”, while the amounts corresponding to expired dividends were registered against retained earnings. 61 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Revenues September 30, September 30, Base rent Contingent rent Admission rights Parking fees Averaging of scheduled rent escalation Letting fees Management fees Expenses and collective promotion fund Others Total rental and service income Sale of trading properties Others 1 12 Total sale of trading properties Other revenue Total other revenue Total group revenue Costs September 30, September 30, Service charge expense and other operating costs Total cost of property operations Cost of sale of trading properties Total cost of sale of trading properties Other costs Total other costs Total group costs 62 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature For the period ended September 30, 2012: Charges for services and other operating cost Cost of sales of trading properties Cost of consumer financing General and administrative expenses Selling expenses Total Lease, service charges and vacant property costs - 58 Depreciation and amortization - - 30 Impairment of receivables (charge and recovery) - Advertising and others selling expenses - - - Taxes, rates and contributions 59 - 33 Maintenance, security, cleaning, repairs and others 21 48 Fees and payments for services 1 Directors’ fees - Salaries, social security costs and other personnel administrative expenses 31 2 Cost of sale of properties - Others - - 54 Total expenses by nature 63 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature (Continued) For the period ended September 30, 2011: Charges for services and other operating cost Cost of sales of trading properties Cost of consumer financing General and administrative expenses Selling expenses Total Lease, service charges and vacant property costs - 46 Depreciation and amortization - 14 - Impairment of receivables (charge and recovery) - ) ) Advertising and other selling expenses - - - Taxes, rates and contributions 30 61 Maintenance, security, cleaning, repairs and others 16 Fees and payments for services 13 Directors’ fees - Salaries, social security costs and other personnel administrative expenses - 14 Cost of sale of properties - Others 1 - 19 Total expenses by nature 64 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Employee costs September 30, September 30, Wages, salaries and bonuses Share-based compensation Employee costs Other (expenses) / income, net September 30, September 30, Recovery of provisions Contingencies ) ) Donations ) ) Tax on personal assets ) ) Others Total other operating (expense) / income, net ) Financial results, net September 30, September 30, Finance income: - Interest income - Foreign exchange, net - Fair value gains of financial assets at fair value through profit or loss - Gain from repurchase of Non-Convertible Notes 42 - Finance income Finance costs: - Interest expense ) ) - Foreign exchange, net ) ) - Loss from derivative financial instruments ) ) - Other finance costs ) ) Finance costs ) ) Total financial results, net ) ) 65 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Share-based payments Equity Incentive Plan The Group incurred a charge of Ps. 1,368 and Ps. 1,410 for the periods ended September 30, 2012 and 2011, respectively, related to the awards granted under the Equity Incentive Plan. 66 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions The following is a summary of the balances with related parties as of September 30, 2012: Related party Description of transaction Trade and other receivables, net Current Investments in financial assets Non-current Investments in financial assets Current Trade and other payables Non-current Trade and other payables Current Borrowings Non-current Borrowings Current Canteras Natal Crespo S.A. (10) Reimbursement of expenses 1 - FyO Trading (8) Reimbursement of expenses 6 - IRSA Internacional LLC (10) Reimbursement of expenses 58 - Consultores Asset Management S.A. (CAMSA) (1) Reimbursement of expenses 80 - Estudio Zang Bergel y Viñes (2) Legal services 68 - Fees 4 - Reimbursement of expenses - Other payables - Fundación IRSA (3) Reimbursement of expenses 10 - Museo de los niños (3) Reimbursement of expenses - Leases - Directors Fees - Guarantee deposits - Convertible notes due 2014 - Banco Hipotecario S.A. (5) Leases 10 - Reimbursement of expenses - Mortgages bonds - Cyrsa S.A. (6) Reimbursement of expenses 30 - Tarshop S.A. (7) Reimbursement of expenses - Leases 1 - Other payables - Checks to be deposited - 67 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables, net Current Investments in financial assets Non-current Investments in financial assets Current Trade and other payables Non-current Trade and other payables Current Borrowings Non-current Borrowings Current Cactus S.A. (8) Reimbursement of expenses 4 - Cresud S.A.C.I.F. y A. (9) Reimbursement of expenses - Shared services - Convertible notes - Other receivables 7 - Futuros y Opciones.Com S.A. (8) Reimbursement of expenses 52 - IRSA (11) Loans - Convertible notes due 2014 - Convertible notes - Reimbursement of expenses - Inversiones Financieras del Sur S.A. (4) Reimbursement of expenses - Llao Llao Resorts S.A.(10) Reimbursement of expenses - Nuevas Fronteras S.A. (10) Reimbursement of expenses - Nuevo Puerto Santa Fe S.A. (12) Reimbursement of expenses - Management Fee 25 - Solares de Santa María S.A. (10) Reimbursement of expenses 3 - E-Commerce Latina S.A. (10) Reimbursement of expenses 20 - Ritelco S.A. (11) Reimbursement of expenses 1 - Ordinary Shareholders Dividends - 68 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the results and transactions with related parties for the three-month period ended September 30, 2012: Related party Leases Financial income Financial cost General and administrative expenses Others income and expenses Shared services Ordinary shareholders - ) - Cresud S.A.C.I.F.y A. (9) - ) Directors - - - ) - - Estudio Zang, Bergel y Viñes (2) - - - ) - - Fundación IRSA (3) - ) - IRSA (11) - ) ) - ) Personnel - 73 - Tarshop S.A. (7) - ) Related to Cresud and shareholders of IRSA. Related to the Board of Directors. Related to IRSA. Shareholder of Cresud and IRSA. Equity investee of IRSA. Joint venture of IRSA. Associates of the Group. Subsidiary of Cresud. IRSA majority shareholder. Subsidiary of IRSA. Majority shareholder. Joint venture of the Group. 69 Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Subsequent events Subscription of syndicated loan On November 14, 2012, the Company’s Board of Directors approved the subscription of a syndicated loan contract entered into by different banking institutions for Ps.118,000. Principal shall be payable in nine quarterly and consecutive installments and shall accrue interest at a fixed annual nominal rate of 15.01%. Interests shall be payable on a monthly basis. Ordinary and Extraordinary Shareholders’ meeting On October 31, 2012, the Company’s Annual Shareholders’ Meeting corresponding to fiscal year 2012 was held in Bolívar 108, 1st floor, Autonomous City of Buenos Aires, in order to consider and approve the following, among other things: (i) the reallocation in the statement of changes in shareholders’ equity related to the recognition of deferred tax liabilities originated in the application of the adjustment for inflation against retained earnings with the view of implementing the IFRS. Because of such reallocation, the amount of Ps.15,240 was allocated to the “Inflation Adjustment of Share Capital” account, whose balance declined from Ps.84,621 to Ps.69,381. The amount of Ps.92,090 was allocated to the “Share Premium”, whose balance declined from Ps.536,300 to Ps.444,210. As a consequence of the previously mentioned reallocations, the “Retained Earnings” account balance increased from Ps.35,972 to Ps.143,302 (ii) the documentation provided for in Section 234, subsection 1 of the Act 19,550, corresponding to fiscal year ended June 30, 2012; (iii) Board of Directors’ and Supervisory Commission’s management; (iv) treatment and allocation of income for fiscal year ended June 30, 2012, the approval of dividends of Ps.177,000 according to the meeting held on May 23, 2012 and the approval of the payment of additional cash dividends of Ps.140,000; (v) Board of Directors’ fees for an amount of Ps.35,627; (vi) determination of the number and election of the Board of Directors’ regular and alternate members, as well as those of the Supervisory Commission; (vii) the update of the shared-services contract report; (viii) the amendment of Section XVII of the Company’s by-laws in relation to remote Board meetings; (ix) the delegation on the Company's Board of Directors of the implementation of the Incentives Plan and the approval of the final terms and conditions of the program and the Trust Contract; and (x) the approval of APSA's proposal for the repurchase of convertible notes (CN) into ordinary shares maturing in 2014, delegating on the Board of Directors the terms and conditions of the CN repurchase option. 70 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina The present Unaudited Condensed Interim Consolidated Financial Statements should be read along with Exhibit I. This Exhibit contains a detailed presentation of the additional information required by the IFRS as of June 30, 2012 and July 1, 2011, which is necessary for understanding the present individual condensed financial statements and for making it possible for them to be presented in condensed form pursuant to IAS34. 1. Summary of significant accounting policies The principal accounting policies applied in the preparation of these Unaudited Consolidated Financial Statements are set out below. These policies have been consistently applied to all the years presented, unless otherwise stated. Basis of preparation (a) Current and non-current classification The Group presents current and non-current assets, and current and non-current liabilities, as separate classifications in its statement of financial position according with the operating cycle of each activity. The operating cycle for activities related to the Group’s investment property is 12 months. Therefore, current assets and current liabilities include the assets and liabilities that are either realized or settled within 12 months from the end of the fiscal year. The operating cycle of activities related to the Group’s investment property for sale depends on each specific project, and thus cannot be clearly defined. In general, assets and liabilities classified as investment property for sale are realized or discharged over many fiscal years, ranging between one and three years or, in exceptional cases, over a longer period. As a result, and for purposes of classification, the Group has assumed the operating cycle of investment property for sale to be 12 months. All other assets and liabilities are classified as non-current. Current and deferred tax assets and liabilities are presented separately from each other and from other assets and liabilities as non-current. (b) Presentation currency The consolidated financial statements are presented in thousands of Argentine Pesos. Unless otherwise stated or the context otherwise requires, references to ‘Peso amounts’ or ‘Ps.’, are to Argentine Pesos, references to ‘USD’ or ‘US dollars’ are to United States dollars. 71 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) (c) Accounting conventions The consolidated financial statements have been prepared under the historical cost convention, as modified by financial assets and financial liabilities (including derivative instruments) at fair value through profit or loss. (d) Reporting cash flows The Group reports cash flows from operating activities using the indirect method. Interest paid is presented within financing cash flows. Interest received is presented within investing activities. The acquisitions and disposals of investment properties are disclosed as cash flows from investing activities because this most appropriately reflects the Group’s business activities. Cash flows in respect to trading properties are disclosed as cash flows from operating activities because these items are routinely sold in the ordinary course of business. (e) Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements.The most significant judgments made by Management in applying the Group’s accounting policies and the major sources of uncertainty are described in Note 4. New accounting standards The following standards, amendments and interpretations have been issued by the IASB and although they are not effective they have been adopted early by the Group in these consolidated financial statements: IFRS 9 “Financial Instruments” In November 2009, the IASB issued IFRS 9 “Financial Instruments”. The standard incorporates the first part of a three-phase project to replace IAS 39 “Financial Instruments: Recognition and Measurement”. IFRS 9 prescribes the classification and measurement of financial assets. IFRS 9 requires that financial assets are subsequently measured either ‘at amortized cost’ or ‘at fair value’, depending on whether certain conditions are met. In addition, IFRS 9 permits an entity to designate an instrument, that would otherwise have been classified in the ‘at amortized cost’ category, to be ‘at fair value’ if that designation eliminates or significantly reduces measurement or recognition inconsistencies. 72 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) The prescribed category for equity instruments is at fair value through profit or loss, however, an entity may irrevocably opt for presenting all fair value changes of equity instruments not held for trading in other comprehensive income. Only dividends received from these investments are reported in profit or loss. In October 2010, the IASB issued further additions to IFRS 9. These bring forth the guidance for derecognizing financial instruments and most of the requirements for the classification and measurement of financial liabilities currently included within IAS 39. The additions include amortized cost accounting for most financial liabilities, with bifurcation of embedded derivatives. The main change is that in cases where the fair value option is taken for financial liabilities, the part of a fair value change due to an entity's own credit risk is recorded in other comprehensive income rather than the statement of income, unless this creates an accounting mismatch. The remaining phases of the project, dealing with impairment of financial instruments and hedge accounting, have not yet been finalized. IFRS 9, as well as its additions, shall be applied retrospectively for annual periods beginning on or after January 1, 2015. Earlier adoption is permitted. The Group has adopted IFRS 9 from July 1, 2011, as well as the related consequential amendments to other IFRSs, because this new accounting policy provides reliable and more relevant information for users to assess the amounts, timing and uncertainty of future cash flows. The Group has presented all comparative figures in accordance with IFRS 9. The Group’s management has assessed the financial assets and liabilities held by the Group at the date of transition(July 1, 2011). IFRS 10 “Consolidated Financial Statements” On May 12, 2011 the IASB issued IFRS 10 “Consolidated Financial Statements” which establishes principles for the presentation and preparation of consolidated financial statements when an entity controls one or more other entities. IFRS 10 replaces the consolidation requirements in SIC-12 “Consolidation - Special Purpose Entities” and IAS 27 “Consolidated and Separate Financial Statements” and builds on existing principles by identifying the concept of control as the determining factor in whether an entity should be included within the consolidated financial statements of the parent company. The standard provides additional guidance to assist in the determination of control where this is difficult to assess. IFRS 10 is effective for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Group has adopted the standard from July 1, 2011. 73 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) IFRS 11 “Joint Arrangements” On May 12, 2011 the IASB issued IFRS 11 “Joint Arrangements” which provides for a more realistic reflection of joint arrangements by focusing on the rights and obligations of the arrangement, rather than its legal form (as is currently the case). The standard addresses inconsistencies in the reporting of joint arrangements by requiring a single method to account for interests in jointly controlled entities. IFRS 11 is effective for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Group has adopted the standard from July 1, 2011. IFRS 12 “Disclosure of Interests in Other Entities” On May 12, 2011 the IASB issued IFRS 12 “Disclosure of Interests in Other Entities”. IFRS 12 is a new and comprehensive standard on disclosure requirements for all forms of interests in other entities, including subsidiaries, joint arrangements, associates and unconsolidated structured entities. IFRS 12 is effective for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Group has adopted the standard from July 1, 2011. IAS 27 (revised) “Separate financial statements” On May 12, 2011, the IASB issued IAS 27 (revised). The revised standard includes the provisions on separate financial statements that are left after the control provisions of IAS 27 have been included in the new IFRS 10. The revisions are applicable for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Group has adopted the standard from July 1, 2011. IAS 28 (revised) “Associates and joint ventures” On May 12, 2011, the IASB issued IAS 28 (revised). The revised standard includes the requirements for joint ventures, as well as associates, to be equity accounted following the issue of IFRS 11. The revisions are applicable for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Group has adopted the standard from July 1, 2011. 74 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Changes in IFRS 1: ‘First-time adoption of International Financial Reporting Standards’ On May 17, 2012, the IASB issued an amendment to IFRS 1 "First-time adoption of International Financial Reporting Standards" as part of its 2009-2011 cycle of annual improvements. The amendment clarifies that the entity may choose to adopt IAS 23 “Borrowing Costs” whether as from the date of transition or an earlier date. As from the date the entity adopts IAS 23, interest costs pursuant to the Argentine Accounting Standards are not reclassified. The revisions are applicable for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Group has adopted the standard from July 1, 2011. Scope of consolidation (a) Subsidiaries Subsidiaries are all entities (including structured entities) over which the Group has control. The Group controls an entity when the Group is exposed to, or has rights to, variable returns from its involvement with the entity and has the ability to affect those returns through its power over the entity. Subsidiaries are fully consolidated from the date on which control is transferred to the Group. They are deconsolidated from the date that control ceases. The Group uses the acquisition method of accounting to account for business combinations. The consideration transferred for the acquisition of a subsidiary is the fair value of the assets transferred, the liabilities incurred and the equity interests issued by the Group. The consideration transferred includes the fair value of any asset or liability resulting from a contingent consideration arrangement. Acquisition-related costs are expensed as incurred. Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are measured initially at their fair values at the acquisition date. IFRS 3 “Business combination” allows up to 12 months to finalize the accounting for a business combination. Where the accounting for a business combination is not complete by the end of the reporting period in which the business combination occurred, the Group reports provisional amounts. The Group recognizes any non-controlling interest in the acquire on an acquisition-by-acquisition basis either at fair value or at the non-controlling interest’s proportionate share of the acquire’s net assets. 75 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) The excess of the consideration transferred the amount of any non-controlling interest in the acquiree and the acquisition-date fair value of any previous equity interest in the acquiree over the fair value of the identifiable net assets acquired is recorded as goodwill. If the total of consideration transferred, non-controlling interest recognized and previously held interest measured is less than the fair value of the net assets of the subsidiary acquired in the case of a bargain purchase, the difference is recognized directly in the income statement as “Gains on bargain purchases”. Inter-company transactions, balances and unrealized gains on transactions between group companies are eliminated. Unrealized losses are also eliminated. Accounting policies of subsidiaries have been changed where necessary to ensure consistency with the policies adopted by the Group. The majority of subsidiaries have the same year-end as the Group’s, however, a small number of subsidiaries have non-coterminous year-ends. In these circumstances, special-purpose financial statements prepared as of June 30 of each year are used for purposes of the Group consolidation. The Group conducts its business through several operating and holding subsidiaries. Unless otherwise stated, the subsidiaries listed below have share capital consisting solely of ordinary shares, which are held directly by the Group and the proportion of ownership interests held equals to the voting rights held by the Group. The country of incorporation or registration is also their place of business. Subsidiaries are shown in alphabetical order. June 30, 2012 July 1, 2011 Name of the entity Place of business / country of incorporation Principal activities (*) % of ownership interest held by the Group % of ownership interest held by the NCI % of ownership interest held by the Group % of ownership interest held by the NCI Direct equity interest: Apsamedia S.A. Argentina Consumer financing and advertising (**) 100% - 100% - Arcos del Gourmet S.A. Argentina Real estate 88.185% 11.815% 80.00% 20.00% Conil S.A. Argentina Real estate 100% - 100% - Emprendimiento Recoleta S.A. Argentina Real estate 53.68% 46.32% 53.68% 46.32% Fibesa S.A. Argentina Real estate 99.999% 0.001% 99.999% 0.001% Panamerican Mall S.A. Argentina Real estate 80.00% 20.00% 80.00% 20.00% Shopping Neuquén S.A. Argentina Real estate 98.14% 1.86% 98.14% 1.86% Holding: Torodur S.A. Uruguay Investment 100% - 100% - (*) The company engaged mainly in the “investment” business is essentially an investment company without material assets and liabilities other than its respective equity holdings in operating companies. (**) Consumer financing is a residual business. Direct control 76 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) The total non-controlling interest for the years ended June 30, 2012 and July 1, 2011 arePs. 148,647 and Ps. 136,836, respectively. The following non-controlling interests are considered material to the Group: Equity attributable to NCI Subsidiary June 30, 2012 July 1, 2011 Panamerican Mall S.A. Emprendimiento Recoleta S.A. The non-controlling interests for the remaining subsidiaries with non-controlling interests aggregate Ps. 2,372 and Ps. (811) as of June 30, 2012 and July 1, 2011, respectively. None of these subsidiaries have non-controlling interests which are individually considered material to the Group. Summarized financial information on subsidiaries with material non-controlling interests and other information are included in Note 6. (b) Changes in ownership interests in subsidiaries without change of control Transactions with non-controlling interests that do not result in loss of control are accounted for as equity transactions – that is, as transactions with the owners in their capacity as owners. The difference between the fair value of any consideration paid and the relevant share acquired of the carrying value of net assets of the subsidiary is recorded in equity. Gains or losses on disposals to non-controlling interests are also recorded in equity. (c) Disposal of subsidiaries When the Group ceases to have control any retained interest in the entity is re-measured to its fair value at the date when control is lost, with the change in carrying amount recognized in profit or loss. The fair value is the initial carrying amount for the purposes of subsequently accounting for the retained interest as an associate, joint venture or financial asset. In addition, any amounts previously recognized in other comprehensive income in respect of that entity are accounted for as if the Group had directly disposed of the related assets or liabilities. This may mean that amounts previously recognized in other comprehensive income are reclassified to profit or loss. 77 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) (d) Associates Associates are all entities over which the Group has significant influence but not control, generally accompanying a shareholding of between 20% and 50% of the voting rights. Investments in associates are accounted for using the equity method of accounting. Under the equity method, the investment is initially recognized at cost, and the carrying amount is increased or decreased to recognize the investor’s share of the profit or loss of the investee after the date of acquisition. The Group’s investment in associates includes goodwill identified on acquisition. If the ownership interest in an associate is reduced but significant influence is retained, only a proportionate share of the amounts previously recognized in other comprehensive income is reclassified to profit or loss where appropriate. The Group’s share of post-acquisition profit or loss is recognized in the income statement, and its share of post- acquisition movements in other comprehensive income is recognized in other comprehensive income with a corresponding adjustment to the carrying amount of the investment. When the Group’s share of losses in an associate equals or exceeds its interest in the associate, including any other unsecured receivables, the Group does not recognize further losses, unless it has incurred legal or constructive obligations or made payments on behalf of the associate. The Group determines at each reporting date whether there is any objective evidence that the investment in the associate is impaired. If this is the case, the Group calculates the amount of impairment as the difference between the recoverable amount of the associate and its carrying value and recognizes the amount adjacent to ‘share of profit / (loss) of an associate’ in the income statement. Profits and losses resulting from upstream and downstream transactions between the Group and its associate are recognized in the Group’s financial statements only to the extent of unrelated investor’s interests in the associates. Unrealized losses are eliminated unless the transaction provides evidence of an impairment of the asset transferred. Accounting policies of associates have been changed where necessary to ensure consistency with the policies adopted by the Group. Summarized financial information and other information for significant associates are included in Note 8. 78 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) (e) Joint arrangements Joint arrangements are arrangements of which the Group and other party or parties have joint control bound by a contractual arrangement. Under IFRS 11, investments in joint arrangements are classified as either joint operations or joint ventures depending on the contractual rights and obligations each investor has rather than the legal structure of the joint arrangement. A joint venture is a joint arrangement whereby the parties that have joint control of the arrangement have rights to the net assets of the arrangement. A joint operation is a joint arrangement whereby the parties that have joint control of the arrangement have rights to the assets, and obligations for the liabilities, relating to the arrangement. The Group has assessed the nature of its joint arrangements and determined them to be joint ventures. Under the equity method of accounting, interests in joint ventures are initially recognized in the consolidated statement of financial position at cost and adjusted thereafter to recognize the Group’s share of the post-acquisition of profits or losses and movements in other comprehensive income in the income statement and in other comprehensive income respectively. When the Group’s share of losses in a joint venture equals or exceeds its interests in the joint ventures (which includes any long-term interests that, in substance, form part of the Group’s net investment in the joint ventures), the Group does not recognize further losses, unless it has incurred obligations or made payments on behalf of the joint ventures. The Group determines at each reporting date whether there is any objective evidence that the investment in the joint ventures is impaired. If this is the case, the Group calculates the amount of impairment as the difference between the recoverable amount of the joint venture and its carrying value and recognizes the amount adjacent to ‘share of profit/ (loss) of an associate and joint venture’ in the income statement. Unrealized gains on transactions between the Group and its joint ventures are eliminated to the extent of the Group’s interest in the joint ventures. Unrealized losses are also eliminated unless the transaction provides evidence of an impairment of the asset transferred. Accounting policies of the joint ventures have been changed where necessary to ensure consistency with the policies adopted by the Group. Summarized financial information and other information for significant joint ventures are included in Note 7. 79 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Segment reporting Operating segments are reported in a manner consistent with the internal reporting provided to the chief operating decision-maker (“CODM”). The CODM, is responsible for allocating resources and assessing performance of the operating segments. The operating segments are included in Note 5. Foreign currency translation (a) Functional and presentation currency Items included in the financial statements of each of the Group’s entities are measured using the currency of the primary economic environment in which the entity operates (‘the functional currency’). The consolidated financial statements are presented in Argentine Pesos, which is the Group’s presentation currency. (b) Transactions and balances in foreign currency Foreign currency transactions are translated into the functional currency using the exchange rates prevailing at the dates of the transactions. Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation at year-end exchange rates of monetary assets and liabilities denominated in foreign currencies are recognized in the profit or loss for the year. Foreign exchange gains and losses are presented net in the statement of income within finance costs and finance income, as appropriate, unless they are capitalized as explained in Note 1.20. Investment properties Investment properties are those properties owned by the Group that are held either to earn long-term rental income or for capital appreciation, or both, and that is not occupied by the companies in the consolidated Group. Properties occupied by associates or joint ventures are accounted for as investment properties in the consolidated financial statements. Investment property also includes property that is being constructed or developed for future use as investment property. The Group also classifies land whose future use has not been determined yet as investment property. 80 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Where a property is being partially owner-occupied, with the rest being held for rental income or capital appreciation, the Group accounts for the portions separately. The portion that is owner-occupied is accounted for as property, plant and equipment under IAS 16 “Property, Plant and Equipment” and the portion that is held for rental income or capital appreciation, or both, is treated as investment property under IAS 40 “Investment Property”. The Group’s investment properties primarily comprise the Group’s portfolio of shopping centers and offices, certain property under development and undeveloped land. Investment property is measured initially at cost. Cost comprises the purchase price and directly attributable expenditures, such as legal fees, certain direct taxes, and in the case of properties under construction, the capitalization of financial. Where the Group makes payments to third-party agents for services in connection with negotiating lease contracts with the Group’s lessees, these letting fees are capitalized within the carrying amount of the related investment property and amortized over the lease term. Borrowing costs associated with properties under development or undergoing major refurbishment are capitalized. The finance cost capitalized is calculated using the Group’s weighted average cost of borrowings after adjusting for borrowings associated with specific developments. Where borrowings are associated with specific developments, the amount capitalized is the gross interest incurred on those borrowings less any investment income arising on their temporary investment. Finance cost is capitalized as from the commencement of the development work until the date of practical completion. The capitalization of finance costs is suspended if there are prolonged periods when development activity is interrupted. Finance cost is also capitalized on the purchase cost of land or property acquired specifically for redevelopment in the short term but only where activities necessary to prepare the asset for redevelopment are in progress. The Group has adopted the cost model for all of its investment properties. Therefore, at the date of each statement of financial position, investment properties are carried at amortized cost, less impairment losses, if any. Under the cost model, an investment property is impaired if its carrying amount exceeds its recoverable amount. Where individual components of an item of investment property have different useful lives, they are accounted for as separate items, which are depreciated separately. Subsequent costs are included in the asset’s carrying amount or recognized as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Group and the cost of the item can be measured reliably. These costs may include the cost of improving or replacing parts that are eligible for capitalization. The carrying amount of the replaced part is derecognized. 81 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) If an investment property becomes owner-occupied, it is reclassified as property, plant and equipment at the commencement of owner occupation. An item of owner-occupied property is reclassified to investment property when its use has changed and owner-occupation ceases. Where an investment property undergoes a change in use, evidenced by commencement of development with a view to sale, the property is transferred to trading properties. Transfers in and out of the respective categories as described above do not change the carrying amount of the properties transferred, and they do not change the cost of the properties for measurement or disclosure purposes. Land and property under constructions are not depreciated. Depreciation of the remaining investment properties is calculated, based on a component approach, using the straight-line method over the estimated useful life of each component, as follows: Shopping centers portfolio Between 16 and 31 years Office buildings portfolio Between 12 and 30 years Other rental properties portfolio Between 17 and 55 years The assets’ residual values and useful lives are reviewed, and adjusted if appropriate, at each statement of financial position date. An asset’s carrying amount is written down immediately to its recoverable amount if the asset’s carrying amount is greater than its estimated recoverable amount (see Note 1.10). Asset transfers, whether assets classified under investments properties are reclassified under other items or vice-versa, may only be carried out where there is a change of use evidenced by: a)commencement of occupation of real property by the owner, where investment property is transferred to property, plant and equipment; b) commencement of development activities for sale purposes, where investment property is transferred to property for sale; c) the end of owner occupation, where it is transferred from PP&E to investment property; or d) commencement of an operating lease transactions with a third party, where property for sale is transferred to investment property. 82 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (continued) The Group may sell its investment property when it considers that such property no longer forms part of the lease business. Investment properties are derecognized when they are disposed of or when they are permanently withdrawn from use and no future economic benefits are expected to arise from their disposals. Gains or losses on disposals or retirements of investment properties are determined by comparing the net disposal proceeds and their carrying amounts at the date of disposal. The gains or losses are recognized in the statement of income and disclosed separately under the line item “Gains from disposal of investment property”. Proceeds from the sale of such property are accounted for when the material risks and benefits have been transferred to the purchaser. As for unconditional agreements, proceeds are accounted for generally when title to property passes to the buyer and the buyer intends to make the respective payment therefor. In the case of conditional agreements, the sale is accounted for where such conditions have been met. Where consideration receivable for the sale of the properties is deferred, it is discounted to present.The difference between the discounted amount and the amount receivable is treated as interest income and recognized over the period using the effective interest method. Property, plant and equipment This category primarily comprises, buildings or portions of a building used for administrative purposes, computers, motor vehicles, furniture, fixtures and fittings and improvements to the Group’s corporate offices. All property, plant and equipment (PPE) are stated at historical cost less depreciation. Historical cost includes expenditure that is directly attributable to the acquisition of the items. Cost of an item of PPE includes the costs direct attributable to the purchase price. Borrowing costs incurred for the purpose of acquiring, constructing or producing a qualifying PPE are capitalized as part of its cost. A qualifying PPE is an asset that necessarily takes a substantial period of time to get ready for its intended use. Financial costs are capitalized during the period of construction or production of the eligible asset; such capitalization ceases once the necessary activities for the asset to have the intended use have been completed, or else capitalization is suspended while construction activity is suspended. 83 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Subsequent costs are included in the asset’s carrying amount or recognized as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Group and the cost of the item can be measured reliably. Such costs may include the cost of improvements and replacement of parts as they meet the conditions to be capitalized. The carrying amount of those parts that are replaced is derecognized. All other repairs and maintenance are charged to the income statement during the financial period in which they are incurred. Depreciation, based on a component approach, is calculated using the straight-line method to allocate the cost over the assets’ estimated useful lives, as follows: Other buildings and facilities Between 20 and 50 years Furniture and fixtures Between 3 and 10 years Machinery and equipment 10 years Vehicles 5 years Others 3 years The assets’ residual values and useful lives are reviewed, and adjusted if appropriate, at least at each financial year-end. An asset’s carrying amount is written down immediately to its recoverable amount if its carrying amount is greater than its estimated recoverable amount (see Note 1.10) Gains from the sale of these assets are recognized when the significant risks and rewards have transferred to the buyer. This will normally take place on unconditional exchange, generally when legal title passes to the buyer and it is probable that the buyer will pay. For conditional exchanges, sales are recognized when these conditions are satisfied. Gains and losses on disposals are determined by comparing the proceeds, net of direct expenses related to those proceeds, with carrying amount at the date of each transaction. Gains and losses from the disposal of property, plant and equipment items are recognized within “Other operating income, net” in the income statement. 84 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Leases Leases are classified at their inception as either operating or finance leases based on the economic substance of the agreement. A Group company is the lessor: Operating lease – properties leased out to tenants under operating leases are included in “Investment property” in the statement of financial position. See Note 1.26 for the recognition of rental income. Finance lease – the Group does not have any assets leased out under finance leases. A Group company is the lessee: Operating lease – leases in which substantially all risks and rewards of ownership are retained by another party, the lessor, are classified as operating leases. Payments, including prepayments, made under operating leases (net of any incentives received from the lessor) are charged to the income statement on a straight-line basis over the period of the lease. Significant leases where the Group acts as lessee under operating leases mainly include principal offices. Finance lease - leases of assets where the Group has substantially all the risks and rewards of ownership are classified as finance leases. Finance leases are capitalized at the commencement of the lease at the lower of the fair value of the property and the present value of the minimum lease payments. Capitalized lease assets are depreciated over the shorter of the estimated useful life of the assets and the lease term. The finance charges are charged over the lease period so as to produce a constant periodic rate of interest on the remaining balance of the liability for each period. Liabilities corresponding to finance leases, measured at discounted value, are included in current and non-current borrowings. Significant leases where the Group acts as lessee under finance leases include machinery and computer equipment. 85 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Intangible assets (a) Goodwill Goodwill represents future economic benefits arising from assets that are not capable of being individually identified and separately recognized by the Group on an acquisition. Goodwill is initially measured as the difference between the fair value of the consideration transferred, plus the amount of non-controlling interest in the acquisition and, in business combinations achieved in stages, the acquisition-date fair value of the previously held equity interest in the acquisition; and the net fair value of the identifiable assets and liabilities assumed on the acquisition date. At acquisition goodwill is allocated to those cash generating units expected to benefit from the acquisition for the purpose of impairment testing (see Note 1.10). Following initial recognition, goodwill is measured at cost less any accumulated impairment losses. Goodwill arising on the acquisition of subsidiaries is included within “Intangible assets, net” on the statement of financial position. Goodwill may also arise upon investments in associates and joint ventures, being the surplus of the cost of investment over the Group’s share of the fair value of the net identifiable assets. Such goodwill is recorded within investments in associates or joint ventures. Goodwill is not amortized but tested for impairment on an annual basis, or more frequently if there is an indication of impairment. (b) Computer software Acquired computer software licenses are capitalized on the basis of the costs incurred to acquire and bring to use the specific software. These costs are amortized over their estimated useful lives of 3 years. Costs associated with maintaining computer software programs are recognized as an expense as incurred. Development costs that are directly attributable to the design and testing of identifiable and unique software products controlled by the Group are recognized as intangible assets when the following criteria are met: (i) it is technically feasible to complete the software product so that it will be available for use; (ii) management intends to complete the software product and use or sell it; (iii) there is an ability to use or sell the software product; (iv) it can be demonstrated how the software product will generate probable future economic benefits; (v) adequate technical, financial and other resources to complete the development and to use or sell the software product are available; and (vi) the expenditure attributable to the software product during its development can be reliably measured. 86 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Directly attributable costs that are capitalized as part of the software product include the software development employee costs and an appropriate portion of relevant overheads. Other development expenditures that do not meet these criteria are recognized as an expense as incurred. Development costs previously recognized as an expense are not recognized as an asset in a subsequent period. Computer software development costs recognized as assets are amortized over their estimated useful lives, which does not exceed 3 years. (c) Rights of use The Group acquired certain rights to exploit land and facilities. These rights primarily comprise the right to exploit the land and attached buildings and facilities known as Arcos del Gourmet (“Arcos”). The Arcos land and attached facilities is owned by ADIF, a governmental agency created for the management of certain state property, particularly assets pertaining to the railway system. The Arcos are the old warehouse and adjacent spaces below the tracks of the San Martin railway lines. The Group intends to develop an open air shopping project comprising shops, restaurants, cultural spaces and other facilities. The right was acquired as part of the Arcos acquisition and is carried at acquisition cost less accumulated amortization. Amortization is calculated using the straight-line method over the period in which the economic benefits of use accrue. The right of use of the Arcos will start to accrue economic benefits once construction works are completed. The Group must pay ADIF a fee on a monthly basis. Impairment of assets (a) Goodwill For the purpose of impairment testing, assets are grouped at the lowest levels for which there are separately identifiable cash flows, known as cash-generating units. In order to determine whether any impairment loss should be recognized, the book value of cash-generating units or cash generating unit groups is compared against its recoverable value. Net book value of cash-generating units and cash generating unit groups include goodwill and assets with limited useful life (such as, investment properties, property, plant and equipment, intangible assets and working capital net). 87 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) If the recoverable amount of the cash-generating unit is less than the carrying amount of the unit, the impairment loss is allocated first to reduce the carrying amount of any goodwill allocated to the unit and then to the other assets of the unit pro-rata on the basis of the carrying amount of each asset in the unit. Impairment losses recognized for goodwill are not reversed in a subsequent period. Recoverable amount of the cash-generating unit is the higher of fair value less costs-to-sell and value-in-use. The fair value is the amount at which a cash-generating unit may be sold in a current transaction between unrelated, willing and duly informed parties. Value-in-use is the present value of all estimated future cash flows expected to be derived from cash-generating units or cash-generating unit groups. (b) Property, plant and equipment, investment property and finite-life intangible assets At the date of each statement of financial position, the Group reviews the carrying amounts of its property, plant and equipment, investment property and finite-life intangible assets to determine whether there is any indication that those assets have suffered an impairment loss. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the extent, if any, of the impairment loss. Where the asset does not generate cash flows that are independent from other assets, the Group estimates the recoverable amount of the cash-generating unit to which the asset belongs. If the recoverable amount of an asset or cash-generating unit is estimated to be less than its carrying amount, the carrying amount of the asset or cash-generating unit is reduced to its recoverable amount. An impairment loss is recognized immediately in the statement of income. Assets or cash-generating units that have suffered an impairment loss are revised as of each balance sheet date to assess a potential reversal of such impairment. The impairment loss recognized in prior fiscal years may only be reversed if there has been a change in the estimates used to assess the recoverable value of assets or the cash-generating unit since the recognition of the impairment loss. Where an impairment loss subsequently reverses the carrying amount of the asset or cash-generating unit is increased to the revised estimate of its recoverable amount, not to exceed the carrying amount that would have been determined had no impairment loss been recognized for the asset or cash-generating unit in prior years. A reversal of an impairment loss is recognized immediately in the statement of income. 88 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Trading properties Trading properties comprises those properties either intended for sale or in the process of construction for sale. Trading properties are carried at the lower of cost and net realizable value. Where there is a change in use of investment properties evidenced by the commencement of development with a view to sale, the properties are reclassified as trading properties at their cost, which is the carrying value at the date of change in use. They are subsequently carried at the lower of cost and net realizable value. Cost comprises all costs of purchase, costs of conversion and other costs incurred in bringing the trading properties to their present location and condition. Borrowing costs incurred for the purpose of acquiring, constructing or producing a qualifying PPE are capitalized as part of its cost. A qualifying PPE is an asset that necessarily takes a substantial period of time to get ready for its intended use. Borrowing costs are capitalized while acquisition, construction or production is actively underway and cease once the asset is substantially complete or suspended if the development of the asset is suspended. Net realizable value is the estimated selling price in the ordinary course of business less costs to complete redevelopment and selling expenses. If the net realizable value is lower than the carrying amount, a write-down is recognized for the amount by which the carrying amount exceeds its net realizable value. Write-downs are reversed when circumstances that caused the write-down cease to exist, or when net realizable value increases. Inventories Inventories primarily comprise consumable supplies. Consumable supplies are measured at the lower of cost or net realizable value. The cost of consumable supplies is determined using the weighted average cost method. 89 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Financial instruments (a) Classification The Group has adopted IFRS 9 in advance as well as the related consequential amendments to other IFRSs, because this new accounting policy provides reliable and more relevant information for users to assess the amounts, timing and uncertainty of future cash flows. Accordingly, the Group classifies its financial assets in the following categories: those to be measured subsequently at fair value, and those to be measured at amortized cost. This classification depends on whether the financial asset is a debt or an equity investment. Debt investments (i) Financial assets at amortized cost A debt investment is classified as ‘amortized cost’ only if both of the following criteria are met: (i) the objective of the Group’s business model is to hold the asset to collect the contractual cash flows; and (ii) the contractual terms give rise on specified dates to cash flows that are solely payments of principal and interest on the principal outstanding. The nature of any derivatives embedded in the debt investment are considered in determining whether the cash flows of the investment are solely payment of principal and interest on the principal outstanding and are not accounted for separately. As of June 30, 2012 and July 1, 2011, the Group’s financial assets at amortized cost comprise cash and cash equivalents and trade and other receivables, net. (ii) Financial assets at fair value through profit or loss If either of the two criteria above is not met, the debt instrument is classified as ‘fair value through profit or loss’. The Group has not designated any debt investment as measured at fair value through profit or loss to eliminate or significantly reduce an accounting mismatch. 90 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Changes in fair values and gains from disposal of financial assets at fair value through profit or loss are recorded within “Financial results, net” in the statement of income. As of June 30, 2012 and July 1, 2011 the Group’s financial assets at fair value through profit or loss comprise mutual funds, mortgage bonds, government bonds, public companies and interest in SGR. Equity investments All equity investments, which are not subsidiaries associate companies and joint venture of the Group, are measured at fair value. Equity investments that are held for trading are measured at fair value through profit or loss. For all other equity investments, the Group can make an irrevocable election at initial recognition to recognize changes in fair value through other comprehensive income rather than profit or loss. The Group decided to recognize changes in fair value of equity investments through changes in profit or loss. Changes in fair values and gains from disposal of equity investments at fair value through profit and dividends income are recorded within ”Financial results, net” in the statements of income. (b) Recognition and measurement Regular purchases and sales of financial assets are recognized on the trade-date–the date on which the Group commits to purchase or sell the asset. Financial assets are derecognized when the rights to receive cash flows from the investments have expired or have been transferred and the Group has transferred substantially all risks and rewards of ownership. At initial recognition, the Group measures a financial asset at its fair value plus, in the case of a financial asset not at fair value through profit or loss, transaction costs that are directly attributable to the acquisition of the financial asset. Transaction costs of financial assets carried at fair value though profit or loss are expensed in the income statement. Gains/losses on debt instruments measured at amortized cost and not identified for hedging purposes are charged to income where the financial assets are derecognized or an impairment loss is recognized, and during the amortization process under the effective interest method. 91 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) All equity investments, which are not subsidiaries, associate companies and joint venture of the Group, are measured at fair value. The Group is required to reclassify all affected debt investments when and only when its business model for managing those assets changes. (c) Impairment of financial assets The Group assesses at the end of each reporting period whether there is objective evidence that a financial asset or group of financial assets measured at amortized cost is impaired. A financial asset or a group of financial assets is impaired and impairment losses are incurred only if there is objective evidence of impairment as a result of one or more events that occurred after the initial recognition of the asset (a ‘loss event’) and that loss event (or events) the can be reliably estimated. Evidence of impairment may include indications that the debtors or a group of debtors is experiencing significant financial difficulty, default or delinquency in interest or principal payments, the probability that they will enter bankruptcy or other financial reorganization, and where observable data indicate that there is a measurable decrease in the estimated future cash flows. The amount of the loss is measured as the difference between the asset’s carrying amount and the present value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the financial asset’s original effective interest rate. The carrying amount of the asset is reduced and the amount of the loss is recognized in the consolidated income statement. As a practical expedient, the Group may measure impairment on the basis of an instrument’s fair value using an observable market price. If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized, the reversal of the previously recognized impairment loss is recognized in the consolidated income statement. (d) Offsetting financial instruments Financial assets and liabilities are offset and the net amount reported in the statement of financial position when there is a legally enforceable right to offset the recognized amounts and there is an intention to settle on a net basis, or realize the asset and settle the liability simultaneously. Derivate financial instruments and hedging activities Derivatives are initially recognized at fair value. The method of recognizing the resulting gain or loss depends on whether the derivative is designated as a hedging instrument, and if so, the nature of the item being hedged. 92 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) The Group manages exposures to various risks using hedging instruments that provide the appropriate economic outcome. The Group does not use derivative financial instruments for speculative purposes. To date, the Group has used commodity future contracts, put and call options, foreign exchange contracts and interest rate swaps as deemed appropriate. The Group’s policy is to apply hedge accounting to hedging relationships where it is both permissible under IFRS 9, practical to do so and its application reduces volatility, but transactions that may be effective hedges in economic terms may not always qualify for hedge accounting under IFRS 9. To date the Group has not applied hedge accounting to any of its derivative financial instruments. Trading derivatives are classified as a current asset or liability on the statement of financial position. Gains and losses on derivatives are classified according to their nature. Gains and losses on other derivatives are classified within “Financial results, net”. The fair values of financial instruments that are traded in active markets are computed by reference to market prices. The fair value of financial instruments that are not traded in an active market is determined by using valuation techniques. The Group uses its judgment to select a variety of methods and make assumptions that are mainly based on market conditions existing at the end of each reporting period. Foreign-currency convertible debt Foreign currency denominated convertible debt that is settled by delivering a fixed number of the issuing entity own equity instruments in exchange for a fixed amount of foreign currency fails the ¨fixed-for-fixed¨ requirement. Accordingly, the Group classifies the entire instrument as a financial liability in accordance with IAS 32 “Financial instruments: Presentation” and subjects its recognition and measurement to the IFRS 9 “Financial instruments” provisions. The conversion option is an embedded derivative that is not clearly and closely related to the debt host instrument because the risks inherent in the derivative (equity risk) and the host are dissimilar. Therefore, the conversion option has been separated and classified as a derivative liability. The carrying value of the debt host contract at initial recognition is the difference between the consideration received and the fair value of the embedded derivative. The host foreign-currency debt is subsequently re-measured at amortized cost using the effective interest rate method and then retranslated at each reporting date using the closing exchange rate. Changes in the fair value of the embedded derivative are recognized in profit or loss for the period in which they arise under the line item “Financial results, net”. 93 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Trade and other receivables Trade receivables are recognized initially at fair value and subsequently measured at amortized cost using the effective interest method. A provision of doubtful accounts is recorded where there is objective evidence that the Group may not be able to collect all receivables within their original payment term. Indicators of doubtful accounts include significant financial distress of the debtor, the debtor potentially filing a petition for reorganization or bankruptcy, or any event of default or past due account. In the case of larger homogeneous receivables, the impairment provision is calculated on an individual basis. When assessed individually, the Group records a a provision for impairment which amounts to the difference between the value of the discounted expected future cash flows of the receivableand its carrying amount, taking into account the existing collateral, if any. This provision takes into consideration the financial situation of the debtor, the resources, payment track-record and, if applicable, the value of collateral. The Group collectively evaluates for impairment smaller-balance homogeneous receivables, which are grouped on the basis of similar risk characteristics, taking into account asset type, collateral type, past-due status and other relevant factors. The Group applies allowance factors, which in the judgment of management represent the expected losses over the life of the receivables. In determining those factors, the Group considers the following: (i) delinquencies and overall risk ratings, (ii) loss history and the general behavior of clients, (iii) trends in volume and terms of receivables, (iv) the experience and depth of the debtors’ management, (v) national and local economic trends, (vi) concentrations of credit by individual credit size and by class of receivable, (viii) quality of receivable review system, and (vii) the effect of other external factors. The amount of the provision is the difference between the asset’s carrying amount and the present value of estimated future cash flows, discounted at the original effective interest rate. The carrying amount of the asset is reduced through the use of an allowance account, and the amount of the loss is recognized in the statement of income within “Selling expenses”. Subsequent recoveries of amounts previously written off are credited against “Selling expenses” in the statement of income. Trade payables and other debts Trade payables are initially recognized at fair value and subsequently measured at amortized cost using the effective interest method. 94 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Tenant deposits The Group generally obtains deposits from tenants as a guarantee for returning the property at the end of the lease term in a specified good condition or for the lease payments for a period of generally 3 years. The deposits generally equivalent to one month of lease rentals. Such deposits are treated as both a financial assets and a financial liability in accordance with IFRS 9, and they are initially recognized at fair value. The difference between fair value and cash received is considered to be part of the minimum lease payments received for the operating lease (refer to Note 1.26 for the recognition of rental income). The deposits are subsequently measured at amortized cost. Borrowings Borrowings are recognized initially at fair value, net of transaction costs incurred. Borrowings are subsequently stated at amortized cost; any difference between the proceeds (net of transaction costs) and the redemption value is recognized as finance cost over the period of the borrowings using the effective interest method. Borrowing costs General and specific borrowing costs directly attributable to the acquisition, construction or production of qualifying assets, which are assets that necessarily take a substantial period of time to get ready for their intended use or sale, are added to the cost of those assets, until such time as the assets are substantially ready for their intended use or sale. Investment income earned on the temporary investment of specific borrowings pending their expenditure on qualifying assets is deducted from the borrowing costs eligible for capitalization. All other borrowing costs are recognized in profit or loss in the period in which they are incurred. The Group capitalizes borrowing costs on qualifying investment properties, property, plant and equipment and trading properties. Provisions Provisions are recognized when (i) the Group has a present legal or constructive obligation as a result of past events; (ii) it is probable that an outflow of resources will be required to settle the obligation; and (iii) a reliable estimate of the amount of the obligation can be made. Provisions are not recognized for future operating losses. 95 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) The Group bases its accruals on up-to-date developments, estimates of the outcomes of the matters and legal counsel experience in contesting, litigating and settling matters. As the scope of the liabilities becomes better defined or more information is available, the Group may be required to change its estimates of future costs, which could have a material effect on its results of operations and financial condition or liquidity. Provisions are measured at the present value of the expenditures expected to be required to settle the obligation using a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the obligation. The increase in the provision due to passage of time is recognized in the Statement of Income. Employee benefits (a) Pension obligations The Group operates a defined contribution plan. A defined contribution plan is a pension plan under which the Group pays fixed contributions into a separate entity. The Group has no legal or constructive obligations to pay further contributions if the fund does not hold sufficient assets to pay all employees the benefits relating to employee service in the current and prior periods. The contributions are recognized as employee benefit expense when they are due. (b) Termination benefits Termination benefits are payable when employment is terminated by the Group before the normal retirement date, or whenever an employee accepts voluntary redundancy in exchange for these benefits. The Group recognizes termination benefits when it is demonstrably committed to either terminating the employment of current employees according to a detailed formal plan without possibility of withdrawal; or providing termination benefits as a result of an offer made to encourage voluntary redundancy. (c) Bonus plans The Group recognizes a liability and an expense for bonuses based on a formula that takes into consideration the profit attributable to the Company’s shareholders after certain adjustments. The Group recognizes a provision where contractually obliged or where there is a past practice that has created a constructive obligation. 96 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Share-based payments The Group operates an equity incentive plan, under which certain selected employees, directors and top management of the Company, IRSA and CRESUD have a right to matching shares of their respective employer companies, although they must hold their purchased shares and remain with the employer entity for a certain period of time. The fair value of the equity settled awards is measured at the date of grant. Management measures the fair value using the valuation technique that it considers to be the most appropriate to value each class of award. Methods used may include Black-Scholes calculations or other models as appropriate. The valuations take into account factors such as non-transferability, exercise restrictions and behavioral considerations. The fair value of the share-based payment is expensed and charged to income under the straight-line method over the vesting period in which the right to the equity instrument becomes irrevocable (“vesting period”); such value shall be based on the best available estimate of the number of equity instruments expected to vest. Such estimate shall be revised provided subsequent information available indicates that the number of equity instruments expected to vest differs from original estimates. Current and deferred income tax Tax expense for the year comprises the charge for tax currently payable and deferred taxation. Tax is recognized in the statement of income, except to the extent that it relates to items recognized in other comprehensive income or directly in equity, in which case, the tax is also recognized in other comprehensive income or directly in equity, respectively. The current income tax charge is calculated on the basis of the tax laws enacted or substantively enacted at the date of the statement of financial position in the countries where the Company and its subsidiaries operate and generate taxable income. Management periodically evaluates positions taken in tax returns with respect to situations in which applicable tax regulation is subject to interpretation. The Group establishes provisions where appropriate on the basis of amounts expected to be paid to the tax authorities. 97 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Deferred income tax is recognized, using the liability method, on temporary differences arising between the tax bases of assets and liabilities and their carrying amounts in the consolidated financial statements. However, deferred tax liabilities are not recognized if they arise from the initial recognition of goodwill; deferred income tax is not accounted for if it arises from initial recognition of an asset or liability in a transaction other than a business combination that at the time of the transaction affects neither accounting nor taxable profit or loss. Deferred income tax is determined using tax rates (and laws) that have been enacted or substantively enacted by the date of the statement of financial position and are expected to apply when the related deferred income tax asset is realized or the deferred income tax liability is settled. Deferred income tax assets are recognized only to the extent that it is probable that future taxable profit will be available against which the temporary differences can be utilized. Deferred income tax is provided on temporary differences arising on investments in subsidiaries, associates and joint ventures, except for deferred income tax liabilities where the timing of the reversal of the temporary difference is controlled by the Group and it is probable that the temporary difference will not reverse in the foreseeable future. Deferred income tax assets and liabilities are offset when there is a legally enforceable right to offset current tax assets against current tax liabilities and when the deferred income taxes assets and liabilities relate to income taxes levied by the same taxation authority on either the same taxable entity or different taxable entities where there is an intention to settle the balances on a net basis. Entities in Argentina are subject to the Minimum Presumed Income Tax (“MPIT”). Pursuant to this tax regime, an entity is required to pay the greater of the income tax or the MPIT. The MPIT provision is calculated on an individual entity basis at the statutory asset tax rate of 1% and is based upon the taxable assets of each company as of the end of the year, as defined by Argentine law. Any excess of the MPIT over the income tax may be carried forward and recognized as a tax credit against future income taxes payable over a 10-year period. When the Group assesses that it is probable that it will use the MPIT payment against future taxable income tax charges within the applicable 10-year period, the Group recognizes the MPIT as a current or non-current receivable, as applicable, within “Trade and other receivables” in the statement of financial position. Cash and cash equivalents In the consolidated statement of cash flows, cash and cash equivalents includes cash in hand, deposits held at call with banks, and other short-term highly liquid investments with original maturities of three months or less. 98 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Revenue recognition Revenue derived from business activities carried out in the Group’s shopping centers primarily comprises rental income from shopping center properties leased out under operating leases, admission rights, commissions and revenues from various services provided to Group’s lessees. Revenue derived from the sale of property is recognized when: (a) material risks and benefits derived from title to property have been transferred; (b) the company does not retain any management function on the assets sold nor does it have any control whatsoever on such assets; (c) the amount of revenues and costs associated to the transaction may be measured on a reliable basis; and (d) the company is expected to accrue the economic benefits associated to the transaction. Revenue derived from the provision of services is recognized when (a) the amount of revenue and costs associated to the services may be measured on a reliable basis; (b) the company is expected to accrue the economic benefits associated to the transaction, and (c) the level of completion of services may be measured on a reliable basis. Investment property activities of the Group: · Shopping centers portfolio Revenue primarily comprises rental income, service charges and other recoveries from tenants of the Group’s retail rental properties. All lease agreements in Argentina are cancelable pursuant to Argentine Law 23,091 “Lease law” as amended by Law 24,808 “Lease Law”. Under the law, a lease is not cancelable within the first six months of the agreement, but provides that after that initial non-cancelable period, tenants may rescind agreements at any time upon giving prior written notice to lessors. Monetary penalties are not significant (cancellations are subject to one-and-a-half month’s rent if rescinded during the first year of the lease and one month’s rent if rescinded after the first year of the lease). IAS 17 provides that a non-cancelable lease is a lease that is cancelable only (a) upon the occurrence of some remote contingency, (b) with the permission of the lessor, (c) if the lessee enters into a new lease with the same lessor or (d) upon payment by the lessee of such an additional amount that, at inception of the lease, continuation of the lease is reasonably certain. 99 Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) The Group has determined that, in all operating leases, the lease term for accounting purposes matches the term of the contract. The Group concluded that, even though a lease is cancelable under the law, tenants would incur significant “economic penalties” if the leases are terminated prior to expiry. The Group considered that these economic penalties are of such amount that continuation of the lease contracts by tenants appears to be reasonably certain at the inception of the respective agreements. The Group reached this conclusion based on factors such as (i) the strategic geographical location and accessibility to customers of the Group’s investment properties; (ii) the nature and tenure of tenants (mostly well-known local and international retail chains), (iii) limited availability of identical revenue-producing space in the areas where the Group’s investment properties are located; (iv) the tenants’ brand image and other competitive considerations; (v) tenants’ significant expenses incurred in renovation, maintenance and improvements on the leased space to fit their own image; (vi) the majority of the Group’s tenants only have stores in shopping centers with a few or none street stores. Lessees of shopping centers are generally required to pay the higher of: (i) a base monthly rent (the “Base Rent”) and (ii) a specific percentage of gross monthly sales recorded by the Lessee (the “Supplementary Rent”), which generally ranges between 4% and 10% of gross sales. Moreover, in accordance with agreements entered into for most locations, the Base Rent is subject to scheduled increases, typically between 7% and 12% per year over the term of the lease. In addition, some lease contracts include provisions that set forth variable rent based on specific volumes of sales and other types of ratios. Rental income from shopping center properties leased out under operating leases is recognized in the income statement on a straight-line basis over the term of the leases (‘rent averaging’). When lease incentives are granted, they are recognized as an integral part of the net consideration for the use of the property and are therefore recognized on the same straight-line basis. Contingent rents, being lease payments that are not fixed at the inception of a lease, are recorded as income in the periods in which they are known and can be determined. Rent reviews are recognized when such reviews have been agreed with tenants. Tenants in the Group’s shopping centers are also generally charged a non-refundable admission right upon entering a lease contract or renewing an existing one. Admission rights are treated as additional rental income and recognized in the statement of income under a straight-line basis over the term of the respective lease agreement. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) The Group acts as its own leasing agent for arranging and closing lease agreements in its shopping center properties and consequently earns letting fees. Letting fees are paid by tenants upon the successful closing of an agreement. A transaction is considered successfully concluded when both parties have signed the related lease contract. Letting fees received by the Group are treated as additional rental income and are recognized in the statement of income on a straight-line basis over the term of the lease agreements. Lease contracts also provide that common area service charges of the Group’s shopping centers are borne by the corresponding lessees, generally on a proportionally basis. These common area service charges include all such expenses convenient and necessary for various purposes including, but not limited to, the operation, maintenance, management, safety, preservation, repair, supervision, insurance and enhancement of the shopping centers. The lessor is responsible for determining the need and suitability of incurring a common area service charge. The Group makes the original payment for such expenses, which are then reimbursed by the lessees. The Group considered that it acts as a principal in these cases. Service charge income is presented separately from property operating expenses. Property operating expenses are expensed as incurred. Under the lease contracts entered into, lessees also agree to participate in collective promotion funds (“FPC”) to be used in advertising and promoting the Group’s shopping centers. Each lessee’s participation is generally calculated as a percentage of the monthly rent accrued. Revenue so derived is also included under rental income and services segregated from advertising and promotion expenses. Such expenses are charged to income when incurred. On the other hand, revenue includes income from managed operations and other services such as car parking lots. Those revenues are recognized on an accrual basis as services are provided. · Office and other rental properties portfolio Rental income from office and other rental properties include rental income from office leased out under operating leases, income for services and expenses recovery paid by tenant. Rental income from office and other rental properties leased out under operating leases is recognized in the income statement on a straight-line basis over the term of the leases (‘rent averaging’). When lease incentives are granted, they are recognized as an integral part of the net consideration for the use of the property and are therefore recognized on the same straight-line basis. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Contingent rents, are recorded as income in the periods in which they are collected. Rent reviews are recognized when such reviews have been agreed with tenants. Lease contracts also provide that common area service charges of the Group’s shopping centers are borne by the corresponding lessees, generally on a proportionally basis. These common area service charges include all such expenses convenient and necessary for various purposes including, but not limited to, the operation, maintenance, management, safety, preservation, repair, supervision, insurance and enhancement of the shopping centers. The Group acts as the management of rent properties. The Group makes the original payment for such expenses, which are then reimbursed by the lessees. The Group considered that it acts as a principal in these cases. The Group considered that it acts as a principal in these cases. The Group accrues reimbursements from tenants for recoverable portions of all these expenses as service charge revenue in the period the applicable expenditures are incurred and is presented separately from property operating expenses. Property operating expenses are expensed as incurred. Development property activities of the Group: Revenue primarily comprises the proceeds from the sale of trading properties. Revenue from the sale of properties is recognized only when the significant risks and rewards have transferred to the buyer. This will normally take place on unconditional exchange of contracts (except where payment or completion is expected to occur significantly after exchange). The Group applies IFRIC 15 “Agreements for the Construction of Real Estate”. IFRIC 15 gives guidance as to which standard applies when accounting for the construction of real estate; that is IAS 11 “Construction Contracts” or IAS 18 “Revenue”. IFRIC 15 interprets that an agreement meets the definition of a construction contract under IAS 11 when the buyer is able to specify the major structural elements of the design of the property either before or during construction. Furthermore, IFRIC 15 interprets that an agreement is for the sale of goods under IAS 18 when construction takes place independently of the agreement and the buyer has only a limited ability to influence the design. The Group has assessed the nature of its agreements and determined that they are within the scope of IAS 18. As a result, the Group recognizes revenue from the sale of open market private homes and commercial units entirely at the point of legal completion in accordance with IAS 18. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) The Group also enters into barter transactions where the Group normally exchanges undeveloped parcels of land with third-party developers for future property to be constructed on the bartered land. Sometimes, the Group also receives monetary assets (i.e. cash) as part of the transactions. The legal entitle together with all risks and rewards of ownership to the land are transferred to the developer upon sale. The Group generally requires the developer to issue surety insurances or to mortgage the land in favor of the Group as performance guarantee. In the event the developer does not fulfill its obligations, the Group forecloses the land through the execution of the mortgage or the surety insurances, together with a cash penalty. The Group determines that its barter transactions have commercial substance and that the conditions for revenue recognition on the transfer of land are met at the time the transaction takes place. Revenue is then recognized at the fair value of the goods to be received (i.e. the residential apartments to be constructed), adjusted by the amount of cash received, if any. In exchange for the land given up, the Group receives cash, if any, and an in-kind receivable. The in-kind receivable is initially recognized at fair value but is not subsequently remeasured. The in-kind receivable is classified as trading property in the statement of financial position. The Group may sell the residential apartments to third-party homebuyers once they are finalized and transferred from the developer. In these circumstances, revenue is recognized when the significant risks and rewards are transferred to the buyer. This will normally take place when the deeds of title are transferred to the homebuyer. On the other hand, the Group may market the residential apartments during construction or even before construction commences. In these situations, homebuyers generally surrenders a down payment to the Group with the remaining amount being paid when the developer completes the property and transfers it to the Group, and the Group in turn transfers it to the buyer. In these cases, revenue is not recognized until the apartments are completed and the transaction is legally completed, that is when the apartments are transferred to the homebuyers and deeds of title are executed. This is because in the event the residential apartments are not completed by the developer and consequently not delivered to the homebuyer, the Group is contractually obligated to return to the homebuyer any down payment received plus a penalty amount. The Group may then seek legal remedy against the developer for non-performance of its obligations under the agreement. The Group exercised judgment and considers that the most significant risk associated with the asset the Group holds (i.e. the right to receive the apartments) consisting of the unfulfillment of the developer's obligations (i.e. to complete the construction of the apartments) has not been transferred to the homebuyers upon reception of the down payment. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Share capital Ordinary shares are classified as equity. Incremental costs directly attributable to the issue of new ordinary shares or options are shown in equity as a deduction, net of tax, from the proceeds. When any Group company purchases the Company’s equity share capital (treasury shares), the consideration paid, including any directly attributable incremental costs (net of income taxes) is deducted from equity attributable to the Company’s equity holders until the shares are cancelled or reissued. When such ordinary shares are subsequently reissued, any consideration received, net of any directly attributable incremental transaction costs and the related income tax effects, is included in equity attributable to the Company’s equity holders. Instruments issued by the Group that will be settled by the Company delivering a fixed number of its own equity instruments in exchange for a fixed amount of cash or another financial asset are classified as equity. Earnings per share Basic profit / (loss) per share is calculated by dividing the net profit / (loss) for the year attributable to equity holders of the parent by the weighted average number of common shares outstanding during the year. Diluted net profit / (loss) per share is computed by dividing the net profit / (loss) for the year by the weighted average number of common shares outstanding, and when dilutive, adjusted for the effect of all potentially dilutive shares, including share options, on an as-if converted basis. In computing diluted profit / (loss) per share, income available to common shareholders used in the basic profit / (loss) per share calculation is adjusted to add back the after-tax amount of interest recognized in the year with respect to any debt convertible to common stock. The weighted-average number of common shares outstanding is adjusted to include the number of additional common shares that would have been outstanding if the dilutive potential common shares had been issued. Diluted profit / (loss) per share is based on the most advantageous conversion rate or exercise price over the entire term of the instrument from the standpoint of the security holder. The calculation of diluted profit / (loss) per share excludes potential common shares if their effect is anti-dilutive. The Group has considered the dilutive effect of outstanding warrants and convertible debt in calculating diluted profit / (loss) per share. See Note 34 for details. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Summary of significant accounting policies (Continued) Dividend distribution Cash dividend distribution to the Group’s shareholders is recognized as a liability in the Group’s financial statements in the period in which the dividends are approved. As indicated in Note 27, the Group has been refunded dividends deposited with the Caja de Valores. Such amounts have been recorded either under Retained Earnings, if already forfeited or under Trade and Other Receivables, if not forfeited. 2. Acquisitions and disposals Fiscal year ended as of June 30, 2012 Acquisition of Joint Ventures Nuevo Puerto Santa Fe S.A. On August 18, 2011, the Group, through APSA and Torodur, acquired the 50% of the capital stock of Nuevo Puerto Santa Fe S.A. (NPSF), an Argentine company that owns the usage and exploitation rights for a new shopping mall in the province of Santa Fe (“La Ribera Shopping”). The purchase price was USD. 4.5 million payable over equal and consecutive monthly installments as from February 2013. Quality Invest S.A. On May 30 2012, the Company acquired the whole interest that IRSA had in the equity of Quality Invest S.A., which amounts to 50% of the capital stock, for a total amount of USD 9.7 million, which has been fully paid as of June 30, 2012. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Acquisitions and disposals (Continued) Investment in financial assets Contribution to Don Mario S.G.R. On June 29, 2012, the Group, through APSA, effectively made a contribution in the amount of Ps. 10 million to Don Mario S.G.R., a reciprocal guarantee company under Argentine law. The SGRs are legal entities created for promoting financing for the small and medium business (PYMEs) and for reactivating national economy. SGRs are funded through the contributions of investors who, in turn, obtain tax benefits. The SGRs act in their capacity of guarantors for PYMES in relation to the borrowings they receive from financial institutions. The funds received are generally invested in fixed-term deposits by the SGRs. The Group has received fiveshares with a nominal value of Ps.0.005. These shares are symbolic and merely represent the Group’s rights in the investment. These shares do not grant control or significant influence over the entity’s activities. APSA must maintain the investment in the SGR for a period of 2 years in order to make use of the tax benefit. Purchase of Non-Convertible Notes On March 10, 2011 and June 21, 2012, the Group, through ERSA, acquired Cresud S.A.C.I.F. y A.’s Notes for USD 2.5 million and Ps. 13.74 million respectively. Additionally, on June 21, 2012, the Group through PAMSA acquired Cresud S.A.C.I.F. y A.’s Notes forPs. 19.2 million. Additional acquisition of non-controlling interest Arcos del Gourmet S.A. (Arcos) On September 7, 2011, the Group, through APSA, acquired additional shares representing 8.185% of its subsidiary Arcos for USD 4.5 million. The amount recorded of the non-controlling interest in Arcos at the acquisition date was Ps. 817 (representing 20% of the ownership interest). Consequently the Company, recognized an increase in non-controlling interest for an amount of Ps. 188 and a decrease in attributable equity of Ps.16,020. The result of the changes in Arcos’ ownership of equity interest in equity attributable to the to the Group's equity holders during the fiscal year is summarized as follows: Ps. Carrying value of the equity interests acquired by the Group Price paid for the non-controlling interest ) Reserve created due to the acquisition recognized in the parent’s equity ) 3. Financial risk management Risk management principles and processes The risk management function within the Group is carried out in respect of financial risks. Financial risks are risks arising from financial instruments to which the Group is exposed during or at the end of the reporting period. Financial risk comprises market risk (including foreign currency risk, interest rate risk and other price risk), credit risk, liquidity risk and capital risk. The Group’s diverse activities are exposed to a variety of financial risks in the normal course of business. The Group’s overall risk management program focuses on the unpredictability of financial markets and seeks to minimize the Group’s capital costs by using suitable means of financing and to manage and control the Group’s financial risks effectively. The Group uses financial instruments to hedge certain risk exposures when deemed appropriate based on its internal management risk policies. The Group’s principal financial instruments comprise cash and cash equivalents, receivables, payables, interest bearing assets and liabilities, other financial liabilities, other investments and derivative financial instruments. The Group manages its exposure to key financial risks in accordance with the Group’s risk management policies. The Group’s risk management policies are established to all its subsidiaries companies in order to identify and analyze the risks faced by the Group, to set appropriate risk limits and controls to monitor risks and adherence to limits. Risk management policies and systems are reviewed regularly to reflect changes in market conditions and the Group’s activities. The Group’s management framework includes policies, procedures, limits and allowed types of derivative financial instruments. The Group has established a Risk Committee, comprising Senior Management and a member of the Audit Committee, which reviews and oversees management’s compliance with these policies, procedures and limits and has overall accountability for the identification and management of risk across the Group. This section provides a description of the principal risks and uncertainties that could have a material adverse effect on the Group’s strategy, performance, results of operations and financial condition. The principal risks and uncertainties facing the businesses, set out below, do not appear in any particular order of potential materiality or probability of occurrence. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Financial risk management (Continued) (a) Market risk management Market risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market prices. The Group’s market risks arise from open positions in foreign currencies, interest-bearing assets and liabilities and equity securities price risks, to the extent that these are exposed to general and specific market movements. Management sets limits on the exposure to these risks that may be accepted, which are monitored on a regular basis. The examples of sensitivities to market risks included below are based on a change in one factor while holding all other factors constant. In practice this is unlikely to occur, and changes in some of the factors may be correlated – for example, changes in interest rate and changes in foreign currency rates. Foreign exchange risk and associated derivative financial instruments: The Group publishes its consolidated financial statements in Argentine Pesos but conducts business in many foreign currencies. As a result, the Group is subject to foreign currency exchange risk due to exchange rate movements, which affect the Group’s transaction. Foreign exchange risk arises when future commercial transactions or recognized assets or liabilities are denominated in a currency that is not the entity’s functional currency. The real estate activities of the Group’s subsidiaries are primarily located in Argentina where the Argentine Peso is the functional currency. A significant majority of the Group’s business activities is conducted in the respective functional currencies of the subsidiaries (the Argentine Peso), thus not exposing the Group to foreign exchange risk. However, in the ordinary course of business, the Group transacts in currencies other than the respective functional currencies of the subsidiaries. These transactions are primarily denominated in US dollars. The Group’s net financial position exposure to the US dollar is managed on a case-by-case basis, by entering into different derivative instruments and/or by borrowing in foreign currencies. Exposure to other foreign currencies has not been significant to date. Financial instruments are only considered sensitive to foreign exchange rates where they are not in the functional currency of the entity that holds them. As of June 30, 2012, the net monetary position of Group’s financial instruments denominated in US dollars amounts to Ps. 603,403 liability. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Financial risk management (continued) The Group estimates that, other factors being constant, a 10% appreciation of the US dollar against the Argentine Peso at year-end would decrease profit before income tax in an amount of Ps. 60,340 for the years ended June 30, 2012. A 10% depreciation of the US dollar against the functional currencies would have an equal and opposite effect on the statement of income. This sensitivity analysis provides only a limited, point-in-time view of the sensitivity of the foreign exchange risk associated with Group’s financial instruments. The actual impact of the foreign exchange rate changes on the Group’s financial instruments may differ significantly from the impact shown in the sensitivity analysis. The following table shows the Company’s US dollar-denominated net carrying amounts of its financial instruments broken down by the functional currencies in which the Company operates. Financial instruments are only considered sensitive to foreign exchange rates where they are not in the functional currency of the entity that holds them. The amounts are presented in Argentine Pesos, the presentation currency of the Company: Functional currency Net monetary position Liability June 30, 2012 Argentine Peso ) Total ) Interest rate risk: The Group is exposed to interest rate risk on its investments in debt instruments, short-term and long-term borrowings and derivative financial instruments. The primary objective of the Group’s investment activities is to preserve principal while at the same time maximizing yields without significantly increasing risk. To achieve this objective, the Group diversifies its portfolio in accordance with the limits set by the Group. The Group maintains a portfolio of cash equivalents and short-term investments in a variety of securities, including both government and corporate obligations and money market funds. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Financial risk management (continued) Investments in both fixed rate and floating rate instruments carry varying degrees of interest rate risk. Fixed rate securities may have their fair market value adversely impacted due to a rise in interest rates. In general, longer dated securities are subject to greater interest rate risk than shorter dated securities. While floating rate securities are generally subject to less interest rate risk than fixed rate securities, floating rate securities may produce less income than expected if interest rates decrease. Due in part to these factors, the Group’s investment income may fall short of expectations or the Group may suffer losses in principal if securities that have declined in market value due to changes in interest rates are sold. As of June 30, 2012, the Group has not utilized derivative financial instruments to hedge interest rate risk on investments; however, the Group may employ hedging strategies in the future if deemed appropriate. As the Group’s investments on this type of financial instruments subject to this risk are not significant, changes in market interest rates do not have any significant direct effect on the Group’s income. The Group’s interest rate risk principally arises from long-term borrowings (Note 22). Borrowings issued at variable rates expose the Group to the risk that the actual cash flows differ from those expected. Borrowings issued at fixed rates expose the Group to the risk that the fair value of these differ from those expected The Group manages this risk by maintaining an appropriate mix between fixed and floating rate interest bearing liabilities. These activities are evaluated regularly to determine that the Group is not exposed to interest rate movements that could adversely impact its ability to meet its financial obligations and to comply with its borrowing covenants. The Group occasionally manages its cash flow interest rate risk exposure by different hedging instruments, including but not limited to interest rate swap, depending on each particular case. For example, interest rate swaps have the economic effect of converting borrowings from floating rates to fixed rates or vice-versa. The interest rate risk policy is approved by the Board of Directors. Management analyses the Group’s interest rate exposure on a dynamic basis. Various scenarios are simulated, taking into consideration refinancing, renewal of existing positions and alternative financing sources. Based on these scenarios, the Group calculates the impact on profit and loss of a defined interest rate shift. The scenarios are run only for liabilities that represent the major interest-bearing positions. Trade payables are normally interest-free and have settlement dates within one year. The simulation is done on a regular basis to verify that the maximum potential loss is within the limits set by management. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Financial risk management (continued) The following tables show a breakdown of the Group’s fixed-rate and floating-rate borrowings per currency denomination and functional currency of the subsidiary issuing the borrowings (excluding finance leases). All amounts are shown in thousands of Argentine Pesos, the Group’s presentation currency: Rate per currency June 30, 2012 Fixed rate: Argentine Peso - US Dollar Subtotal fixed-rate borrowings Variable rate: Argentine Peso US Dollar - Subtotal variable rate borrowings Accrued interest Total borrowings as per analysis Finance leases Total borrowings as per statement of financial position (i) The Group estimates that, other factors being constant, a 1% increase in floating rates at year-end would decrease profit before income tax for the year ended June 30, 2012 in Ps 0.3 millon. A 1% decrease in floating rates would have an equal and opposite effect on the statement of income. This sensitivity analysis provides only a limited, point-in-time view of this market risk sensitivity of certain of the Group’s financial instruments. The actual impact of the interest rate changes on the Group’s financial instruments may differ significantly from the impact shown in the sensitivity analysis. Other price risk The Group is exposed to equity securities price risk because of investments held in entities that are publicly traded (TGLT), which are classified on the consolidated statement of financial position at “fair value through profit or loss”. The Group regularly reviews the prices evolution of these equity securities in order to identify significant movements. As of June 30, 2012, the total value of the investment in equity securities equals to Ps. 65 millions. The Group estimates that, other factors being constant, a 10% decrease in equity indexes at year-end would decrease profit before income tax for the year ended June 30, 2012 in Ps. 6.5 millions. A 10% increase in equity indexes would have an equal and opposite effect on the statement of income. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Financial risk management (continued) (b) Credit risk management Credit risk refers to the risk that counterparty will default on its contractual obligations resulting in a financial loss to the Group. Credit limits have been established to ensure that the Group deals only with approved counterparties and that counterparty concentration risk is addressed and the risk of loss is mitigated. Counterparty exposure is measured as the aggregate of all obligations of any single legal entity or economic entity to the Group. The Group is subject to credit risk arising from deposits with banks and financial institutions, investments of surplus cash balances, the use of derivative financial instruments and from outstanding receivables. Credit risk is managed on a country-by-country basis. Each local entity is responsible for managing and analyzing the credit risk. The Group’s policy is to manage credit exposure to deposits, short-term investments and other financial instruments by maintaining diversified funding sources in various financial institutions. All the institutions that operate with the Group are well known because of their experience in the market and high quality credit. The Group places its cash and cash equivalents, investments, and other financial instruments with various high credit quality financial institutions, thus mitigating the amount of credit exposure to any one institution. The maximum exposure to credit risk is represented by the carrying amount of cash and cash equivalents and short-term investments in the statement of financial position. The Group’s primary objective for holding derivative financial instruments is to manage currency exchange rate risk and interest rate risk. The Group generally enters into derivative transactions with high-credit-quality counterparties and, by policy, limits the amount of credit exposure to each counterparty. The amounts subject to credit risk related to derivative instruments are generally limited to the amounts, if any, by which counterparty’s obligations exceed the obligations that the Group has with that counterparty. The credit risk associated with derivative financial instruments is representing by the carrying value of the assets positions of these instruments. The Group’s policy is to manage credit risks associated with trade and other receivables within defined trading limits. All Group’s significant counterparties have internal trading limits. Trade receivables from investment and development property activities are primarily derived from leases and services from shopping centers, office and other rental properties; receivables from the sale of trading properties and investment properties (primarily undeveloped land and non-retail rental properties). The Group has a large customer base and is not dependent on any single customer. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Financial risk management (continued) Trade receivables related to leases and services provided by the Group represent a diversified tenant base and account for 94.9% and 77.1 % of the Group’s total trade receivables as of June 30, 2012 and July 1, 2011, respectively. The Group has specific policies to ensure that rental contracts are transacted with counterparties with appropriate credit quality. The majority of the Group’s shopping center, office and other rental properties’ tenants are well recognized retailers, diversified companies, professional organizations, and others. Owing to the long-term nature and diversity of its tenancy arrangements, the credit risk of this type of trade receivables is considered to be low. Generally, the Group has not experienced any significant losses resulting from the non-performance of any counterpart to the lease contracts and, as a result, the allowance for doubtful accounts balance is low. Individual risk limits are set based on internal or external ratings in accordance with limits set by the Group. If customers are independently rated, these ratings are used. If there is no independent rating, risk control assesses the credit quality of the customer, taking into account its past experience, financial position, actual experience and other factors. Based on the Group’s analysis, the Group determines the size of the deposit that is required from the tenant at inception. Management does not expect any losses from non-performance by these counterparties. On the other hand, property receivables related to the sale of trading properties represent 1% and 2% of the Group’s total trade receivables as of June 30, 2012 and July 1, 2011, respectively. Payments on these receivables have generally been received when due. These receivables are generally secured by mortgages on the properties. Therefore, the credit risk on outstanding amounts is considered very low. (c) Liquidity risk management The Group is exposed to liquidity risks, including risks associated with refinancing borrowings as they mature, the risk that borrowing facilities are not available to meet cash requirements, and the risk that financial assets cannot readily be converted to cash without loss of value. Failure to manage liquidity risks could have a material impact on the Group’s cash flow and statement of financial position. Prudent liquidity risk management implies maintaining sufficient cash, the availability of funding through an adequate amount of committed credit facilities and the ability to close out market positions. Due to the dynamic nature of the underlying businesses, the Group aims to maintain flexibility in funding its existing and prospective debt requirements by maintaining diversified funding sources. The Group monitors its current and projected financial position using several key internally generated reports: cash flow; debt maturity; and interest rate exposure. The Group also undertakes sensitivity analysis to assess the impact of proposed transactions, movements in interest rates and changes in property values on the key profitability, liquidity and balance sheet ratios. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Financial risk management (continued) The Group’s debt and derivative positions are continually reviewed to meet current and expected debt requirements. The Group maintains a balance between longer-term and shorter-term financings. Short-term financing is principally raised through bank facilities and overdraft positions. Medium- to longer-term financing comprises public and private bond issues, including private placements. Financing risk is spread by using a variety of types of debt. The maturity profile is managed in accordance with Group’s needs, by spreading the repayment dates and extending facilities, as appropriate. The tables below show financial liabilities, including Group’s derivative financial liabilities groupings based on the remaining period at the statement of financial position to the contractual maturity date. The amounts disclosed in the tables are the contractual undiscounted cash flows and as a result, they do not reconcile to the amounts disclosed on the statement of financial position. However, undiscounted cash flows in respect of balances due within 12 months generally equal their carrying amounts in the statement of financial position, as the impact of discounting is not significant. The tables include both interest and principal flows. Where the interest payable is not fixed, the amount disclosed has been determined by reference to the projected interest rates implied by yield curves at the reporting date. At June 30, 2012 Less than 1 year Between 1 and 2 years Between 2 and 3 years Between 3 and 4 years More than 4 years Total Trade and other payables - Borrowings (excluding finance lease liabilities) Finance leases Totalyear At July 1, 2011 Less than 1 year Between 1 and 2 years Between 2 and 3 years Between 3 and 4 years More than 4 years Total Trade and other payables - - Borrowings Totalyear (d) Capital risk management The capital structure of the Group consists of shareholders’ equity and net borrowings. The type and maturity of the Group’s borrowings are analyzed further in Note 22. The Group’s equity is analyzed into its various components in the statement of changes in equity. Capital is managed so as to promote the long-term success of the business and to maintain sustainable returns for shareholders. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Financial risk management (continued) The Group seeks to manage its capital requirements to maximize value through the mix of debt and equity funding, while ensuring that Group entities continue to operate as going concerns, comply with applicable capital requirements and maintain strong credit ratings. The Group assesses the adequacy of its capital requirements, cost of capital and gearing (i.e. debt/equity mix) as part of its broader strategic plan. The Group continuously reviews its capital structure to ensure that (i) sufficient funds and financing facilities are available to implement the Group’s property development and business acquisition strategies, (ii) adequate financing facilities for unforeseen contingencies are maintained, and (iii) distributions to shareholders are maintained within the Group’s dividend distribution policy. The Group also protects its equity in assets by taking out insurance. The Group’s strategy is to maintain key financing metrics (net debt to total equity ratio or gearing and debt ratio) in order to ensure that asset level performance is translated into enhanced returns for shareholders whilst maintaining an appropriate risk reward balance to accommodate changing financial and operating market cycles. The following table details a number of the Group’s key metrics in relation to managing its capital structure. The levels of these metrics are within the ranges established by the Group’s strategy. June 30, 2012 July 1, 2011 Gearing ratio (i) % % Debt ratio (ii) % % (i) Calculated as total debt (including current and non-current borrowings) divided by total capital (including equity plus total debt). Share of joint ventures is not considered in the calculation. (ii) Calculated as total debt divided by total properties and investments (including trading properties and property investments).Share of joint ventures is not considered in the calculation. (e) Other non-financial risks Property risk: There are several risks affecting the Group’s property investments. The composition of the Group’s property portfolio including asset concentration and lot size may impact liquidity and relative property performance. The Group has a large multi-asset portfolio and monitors its concentration and averageinvestment property lot size. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Financial risk management (continued) A change in trends and economic conditions causes shifts in customer demands for properties with impact on new lettings, renewal of existing leases and reduced rental growth. Also changes increase risk of tenant insolvencies. The Group conducts several actions to mitigate some of these risks whenever possible. The variety of asset types and geographical spread as well as a diversified tenant base, with monitoring of tenant concentration, helps mitigating these risks. The development, administration and profitability of shopping centers are impacted by various factors including: the accessibility and the attractiveness of the area where the shopping center is located, the intrinsic attractiveness of the shopping center, the flow of people, the level of sales of each shopping center rental unit, the increasing competition from internet sales, the amount of rent collected from each shopping center rental unit and the fluctuations in occupancy levels in the shopping centers. In the event that there is an increase in operational costs, caused by inflation or other factors, it could have a material adverse effect on the Group if its tenants are unable to pay their higher rent obligations due to the increase in expenses. Argentine Law No. 24,808 provides that tenants may rescind commercial lease agreements after the initial six months upon not less than sixty days written notice, subject to penalties of only one-and-a-half month rent if the tenant rescinds during the first year of the lease, and one-month rent if the tenant rescinds during the second year of the lease. The exercise of such rescission rights could materially and adversely affect the Group. Risks associated with development properties activities include the following:the potential abandonment of development opportunities; construction costs exceeding original estimates, possibly making a project uneconomical; occupancy rates and rents at newly completed projects may be insufficient to make the project profitable. On the other hand, the Group’s inability to obtain financing on favorable terms for the development of the project; construction and lease-up may not be completed on schedule, resulting in increased debt service expense and construction costs; and the Group’s inability to obtain, or the delays in obtaining, all necessary zoning, land-use, building, occupancy and other required governmental permits and authorizations; preconstruction buyers may default on their purchase contracts or units in new buildings may remain unsold upon completion of constructions; prices for residential units may be insufficient to cover development cost. The Group also takes several actions to monitor these risks and respond appropriately whenever it is under its control. The Group has in-house property market research capability and development teams that monitor development risks closely. The Group generally adopts conservative assumptions on leasing and other variables and monitors the level of committed future capital expenditure on development programs relative to the level of undrawn facilities. 4. Significant judgments, key assumptions and estimates The Group’s significant accounting policies are stated in Note 1. Not all of these significant accounting policies require management to make subjective or complex judgments or estimates. The following section is intended to provide an understanding of the policies that management considers critical because of the level of complexity, judgment or estimation involved in their application and their impact on the consolidated financial statements. These judgments involve assumptions or estimates in respect of future events. Actual results may differ from these estimates. Critical accounting estimates and assumptions (a) Business combinations – purchase price allocation The acquisition of subsidiaries is accounted for using the purchase method. Accounting for business combinations requires the allocation of the Group’s purchase price to the various assets and liabilities of the acquired business at their respective fair values. The Group uses all available information to make these fair value determinations, and for major acquisitions, may hire an independent appraisal firm to assist in making fair value estimates. In some instances, assumptions with respect to the timing and amount of future revenues and expenses associated with an asset might have to be used in determining its fair value. These assumptions may differ materially from those initial estimates, and if the timing is delayed significantly or if the net cash flows decline significantly, the asset could become impaired. (b) Impairment testing of goodwill and other non-current assets As of the closing date, the Group reviews the carrying amounts of property, plant and equipment, intangible assets and investment property in order to identify if there are events or circumstances that indicate a decline in the recoverable amount of these assets.The indications that must be taken into account in the analysis are, among other points, physical damage or significant changes to the manner in which the asset is used, worse than expected economic performance or a drop in revenues. When the asset does not generate independent cash flows from others assets, the Group estimates de recoverable value of the cash-generating unit to which the asset relates. Goodwill is not amortized but it is tested for impairment on an annual basis, or more frequently if there is an indication of impairment. For the purposes of the impairment testing, goodwill is to be allocated since acquisition among each of the cash generating units or groups of cash generating units that are expected to benefit from the synergies of the respective business combinations, regardless of the allocation of other assets or liabilities owned by the acquired entity to these cash-generating units or groups of cash-generating units. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Significant judgments, key assumptions and estimates (Continued) If the recoverable value of an asset or cash-generating unit is lower than its carrying value, the carrying value of the asset or cash-generating unit is thus written down to its recoverable value.an impairment loss is recognized immediately in the statement of income. Given the nature of the Group’s assets and activities, most of its individual assets do not generate cash flows independently from the cash-generating units. Therefore, the Group estimates the recoverable value of the cash-generating unit for the purposes of the impairment test. Each business center, office building and undeveloped property is generally considered as an independent cash-generating unit. There was no indication of impairment for any of the reported years. Therefore, the Group carried out impairment tests only on such cash-generating units to which goodwill was allocated. As of June 30, 2012 and as of the transition date, July 1, 2011, goodwill was allocated to only one CGU, which is immaterial. The Group carried out the impairment test on this CGU on the basis of its fair value less the cost of sale and concluded that no impairment should be recognized on the value of these assets for any of the reported years. The fair value less the cost of sale of the CSUs in the segments "Business Centers" and "Offices and other property for rent" is assessed by applying the discounted cash flow model. The Group uses the fair value of investment property estimated by independent appraisers. The involvement of an independent appraiser is mandatory according to Resolution No. 576/10 of the Argentine Securities Commission. Under the discounted cash flows model, independent appraisers estimate net future cash flows based on the prevailing terms and conditions of rental contracts or otherwise and, where practicable, based on external information, such as, the rent paid in the marketplace for similar property with similar conditions and location. This estimate also considers the discount rates that reflect the market assessments regarding uncertainties in terms of the cash flow amount and timing. Any inaccuracy in the most sensitive assumptions used by the appraisers may result in differences in the fair value of the Group’s property. The amount of net future cash flows was estimated based on the specific features of each property (including but not limited to location, sales, occupation and turnout), the agreements in force, market information and future forecasts as of the valuation date. Net income forecasts, revenues growth rates and discount rates are among the most important assumptions used in the valuation. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Significant judgments, key assumptions and estimates (Continued) The valuation of the CGUs included in the segment "Sales and Developments" was determined by applying a sales comparison approach. Under this model, the sale price of comparable property located nearby is adjusted by the differences in the most significant features of such property, such as, size and condition. The most relevant data included in this method is the price per square meter. Management believes these assumptions are conservative and that any reasonable change in the same would not increase the book value of this CGU so as to exceed its recoverable value. (c) Fair value of derivatives and other financial instruments Fair values of derivative financial instruments are computed with reference to quoted market prices on trade exchanges, when available. The fair values of financial instruments that are not traded in an active market are determined by using valuation techniques. The Group uses its judgment to select a variety of methods and make assumptions that are mainly based on market conditions existing at statement of financial position. (d) Allowance for trade receivables As described on Note 15, the Group makes some estimation in order to calculate the provision of doubtful accounts. If the amount estimated differs to the present value, actual write-offs would be more/less than expected. Significant judgments in the application of Group’s accounting policies Income taxes The Group is subject to income taxes in numerous jurisdictions. Significant judgment is required in determining the overall provision for income taxes. There are many transactions and calculations for which the ultimate tax determination is uncertain. The Group recognizes liabilities for anticipated tax audit issues based on estimates of whether additional taxes will be due. Where the final tax outcome of these matters is different from the amounts that were initially recorded, such differences will impact the current and deferred income tax assets and liabilities in the period in which such determination is made. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Significant judgments, key assumptions and estimates (Continued) In assessing the realizability of deferred tax assets, the Group considers whether it is probable that some portion or all of the deferred tax assets will not be realized. In order to make this assessment, Management considers the scheduled reversal of deferred tax liabilities, projected future taxable income and tax planning strategies. See details on Note 25. 5. Segment information IFRS 8 requires an entity to report financial and descriptive information about its reportable segments, which are operating segments or aggregations of operating segments that meet specified criteria. Operating segments are components of an entity about which separate financial information is available that is evaluated regularly by the chief operating decision maker (“CODM”) in deciding how to allocate resources and in assessing performance. The CODM evaluates the business based on the differences in the nature of its products, operations and risks. The amount reported for each segment item is the measure reported to the CODM for these purposes. Operating segments identified are disclosed as reportable segments if they meet any of the following quantitative thresholds: · The operating segment’s reported revenue, including both sales to external customers and inter-segment sales or transfers, is ten per cent or more of the combined revenue, internal and external, of all operating segments; · The absolute amount of its reported profit or loss is ten per cent or more of the greater, in absolute amount, of: o the combined reported profit of all operating segments that do not report a loss; and o the combined reported loss of all operating segments that report a loss. · Its assets are ten per cent or more of the combined assets of all operating segments. As well as this, the operating segments that do not meet any of the quantitative thresholds can be considered as reportable segments if the management estimates that this information could be useful for the users of the financial statements. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Segment information (Continued) If, after determining reportable segments in accordance with the preceding quantitative thresholds, the total external revenue attributable to those segments amounts to less than 75 per cent of the total Group’s consolidated external revenue, additional segments are identified as reportable segments, even if they do not meet the thresholds described above, until at least 75 per cent of the Group’s consolidated external revenue is included in reportable segments. Once the 75 per cent of the Group’s consolidated external revenue is included in reportable segments, the remaining operating segments are aggregated in the ‘All other segments’ column. The Group operates in an area of Investment and Development Properties business which is comprised of four reportable segments: · The “Shopping Centers” Segment includes the operating results of the Group’s shopping centers portfolio principally comprised of lease and service revenues from tenants. · The “Office” Segment includes the operating results of the Group’s lease and service revenues of office space and other non-retail building properties principally comprised of lease and service revenue from tenants. · The “Sales and Development” Segment includes the operating results of the sales of Undeveloped parcels of land and/or trading properties, as the results related with its development and maintenance. · The “Financial operations and others” Segment primarily includes the financial activities carried out by the associate Tarshop S.A. and Apsamedia’s financial operations. Below is a summarized analysis of the lines of business of the Group for the year ended June 30, 2012: Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Segment information (Continued) June 30, 2012 Shopping Centers Offices Sales and development Financial operations and other Total urban and Investment Properties Revenue Costs ) Gross Profit General and administrative expenses ) - ) ) ) Selling expenses ) Other operating (expense) income, net ) - - ) Operating Profit Share of profit of associates and joint ventures - - - Segment Profit Investment property, net - - Property, plant and equipment, net - - Trading property - - - Goodwill - - - Inventories - - - Investments in associates - - - Operating assets Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Segment information (Continued) The shopping center properties of the Group are all located in Argentina, the country of domicile of the Group. The Group’s offices and other non-retail properties are all located in Argentina. The Group’s trading properties are also located in Argentina. The operating income from the joint businesses Nuevo Puerto Santa Fe and Quality Invest has been reported under the proportional consolidation method. Under this method, the income/loss generated by joint businesses is reported in the income statement line-by-line, rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return, because the assets and income/loss generated by consolidated operations are similar to the assets and income/loss booked under the equity method. This is due to the fact that under the proportional consolidation method, revenues and expenses are reported separately, instead of offsetting and reporting them as a single item in the income statement. Therefore, the proportional consolidation method is used by the CODM to assess and understand the return and the results of operations of the business as a whole. The CODM evaluates performance of business segments based on segment profit, defined as profit or loss from operations before financing and taxation. The measurement principles for the Group’s segment reporting structure are based on the IFRS principles adopted in the consolidated financial statements, except for the Group’s share of profit or loss of joint ventures as discussed in the segment tables above. Revenue generated and goods and services exchanged between segments are calculated on the basis of market prices. Intercompany transactions between segments, if any, are eliminated. The following tables present a reconciliation between the total results of operations as shown in the column "Total" and the results of operations as per the statement of income. The adjustments are related to the presentation of the results of operations of the joint ventures on an equity-accounted basis according to IFRS and income statement purposes. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Segment information (Continued) June 30, 2012 As per Total Segment Information Adjustment for share of profit/ (loss) of joint ventures As per Statement ofIncome Revenue ) Costs ) ) Gross Profit ) General and administrative expenses ) ) Selling expenses ) ) Other operating income, net ) 61 ) Profit from Operations Before Share of Profit / (Loss) of Associates and Joint Ventures ) Share of profit / (loss) of associates and joint ventures ) Profit from Operations Before Financing and Taxation ) Total segment assets are allocated based on the operations of the segment and the physical location of the asset. In line with the discussion above, segment assets include the proportionate share of the assets of joint ventures. The statement of financial position under IFRS shows the net investment in these joint ventures as a single item. Total reportable segments’ assets are reconciled to total assets as per the statement of financial position as follows: June 30,2012 Total reportable assets as per Segment Information Investment Properties ) Investment in joint ventures Total assets as per the Statement of Financial Position 6. Information about principal subsidiaries The Group conducts its business through several operating and holding subsidiaries which are listed in Note 1.3. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Set out below is the summarized financial information for each subsidiary that has non-controlling interests that are material to the Group: Summarized statement of financial position See note 7 to the Unaudited Condensed Interim Consolidated Financial Statements for information about the summarized statement of financial position of significant subsidiaries with non-controlling interests. Summarized statement of income and statement of comprehensive income PAMSA ERSA Revenue Profit/ (loss) before income tax Income tax expense ) ) Profit / (loss) for the year Profit / (loss) attributable to non-controlling interest Dividends paid to non-controlling interest - - Summarized cash flows PAMSA ERSA Net cash generated from operating activities Net cash generated in investing activities ) Net cash generated from financing activities ) ) Net (decrease) / increase in cash and cash equivalents Cash and cash equivalents at beginning of the year Exchange gains (losses) on cash and cash equivalents Cash and cash equivalents at end of the year Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Information about principal subsidiaries (Continued) The information above is the amount before inter-company eliminations. Restrictions, commitments and other matters in respect of subsidiaries Arcos del Gourmet The Group committed with the Government of the City of Buenos Aires to execute the works for Arcos del Gourmet S.A. within two years. The amount of committed works totals USD 35.0 million. Shopping Neuquén The Group entered into an agreement with the Municipality of Neuquén whereby it agreed to build all the Shopping Center in a maximum construction term of 24 months computed as from the execution of the relevant Works Commencement Minutes 7. Interests in joint ventures As of June 30, 2012, the joint ventures of the Group are Nuevo Puerto Santa Fe and Quality Invest S.A. The shares in these joint ventures are not publicly traded. As of July 1, 2011, the Group did not have joint venture´s investments. See the evolution of the investments in joint ventures in Note 8 to the Unaudited Condensed Interim Consolidated Financial Statements. Set out below are the joint ventures of the Group, as of June 30, 2012: % of ownership interest held Name Place of business/ country of incorporation Nature of the relationship June 30, 2012 July 1, 2011 Nuevo Puerto Santa Fe Argentina (i) 50 % - Quality Invest Argentina (ii) 50 % - (i) Nuevo Puerto Santa Fe (“NPSF”) is a joint venture of the Group and Grainco, Argentina society. Investment in NPSF include the right to use and operate a shopping center in the port of the city of Santa Fe, Province of Santa Fe(“La Ribera Shopping”.) (ii) Quality Invest S.A. is a joint venture between the Company and EFESUL, Argentina society. The industrial plant is located in San Martin, Province of Buenos Aires. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Interests in joint ventures (continued) Set out below is the summarized financial information for the joint ventures considered to be material to the Group: Summarized statement of financial position June 30, 2012 NPSF Quality Total Assets Total non-current assets Total current assets Total assets Liabilities Total non-current liabilities Total current liabilities Total liabilites Net assets Summarized statement of comprehensive income June 30, 2012 NPSF Quality Total Revenue Depreciation and amortization ) ) ) Interest income - Interest expense ) ) ) Income tax expense ) ) ) Profit/ (loss) for the period ) ) Other comprehensive income - - - Total comprehensive income for the period ) ) Dividends received from the joint ventures - - - The information above reflects the amounts presented in the financial statements of the joint ventures (and not the Group’s share of those amounts) adjusted for differences in accounting policies and fair value adjustments made at the time of the acquisition. Alto Palermo S.A. (APSA) Exhibit I – Notes to the Unaudited Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Interests in joint ventures (continued) Reconciliation of the summarized financial information presented to the carrying amount of the Group’s interest in material joint ventures is as follows: June 30, 2012 NPSF Quality Total Net assets at the endof the year Interest held 50
